 

Exhibit 10.7

CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED BASED UPON A REQUEST FOR
CONFIDENTIAL TREATMENT AND THE NON-PUBLIC INFORMATION HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION

LICENSE AND COLLABORATION AGREEMENT

BETWEEN

LES LABORATOIRES SERVIER

INSTITUT DE RECHERCHES INTERNATIONALES SERVIER

AND

SORRENTO THERAPEUTICS, INC.

 

 

 

 

--------------------------------------------------------------------------------

 

 

License and Collaboration Agreement

 

This License and Collaboration Agreement is entered into as of July 6, 2016
(subject to Section 11.5.3, the “Effective Date”) by and between Les
Laboratoires Servier, a corporation incorporated under the laws of France having
a principal place of business at 50 Rue Carnot, 92284 Suresnes Cedex, France and
Institut de Recherches Internationales Servier, a company duly organized and
existing under the laws of France, having offices and principal place of
business at 50 Rue Carnot, 92284 Suresnes Cedex, France (individually and
collectively, “Servier”), and Sorrento Therapeutics, Inc., a Delaware
corporation having its principal place of business at 9380 Judicial Drive, San
Diego, CA 92121, U.S.A. (“Sorrento”). Servier and Sorrento are individually
referred to herein as a “Party” and collectively, as the “Parties”.

RECITALS

WHEREAS, Sorrento is discovering and developing antibodies for use in
immuno-oncology and other therapeutic areas, and owns certain patents,
proprietary technology, know-how and information relating to such antibodies;
and

WHEREAS, Servier and its Affiliates possess expertise in developing,
manufacturing and commercializing pharmaceutical products and wishes to obtain a
license to, and Sorrento wishes to license to Servier, certain patents and
know-how, in order for Servier to Develop, Manufacture and Commercialize the
Products in the Territory.

NOW, THEREFORE, in consideration of the promises and mutual covenants herein
below, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

ARTICLE 1.DEFINITIONS

Defined Terms. The following capitalized terms or derivatives thereof (verbs,
nouns, singular, plural), when used in this Agreement, shall have the following
meanings:

1.1“Accounting Standards” means the International Financial Reporting Standards,
the US Generally Accepted Accounting Principles, and any other internationally
recognized accounting standards that may be adopted by a Party.

1.2“Acquiree” has the meaning set forth in Section 11.6.2.

1.3 “Acquiror” has the meaning set forth in Section 11.6.2.

1.4“Acquisition Transaction” has the meaning set forth in Section 11.6.2.

1.5“Additional Anti-PD-1 Products” means a Sorrento Additional Anti-PD-1 Product
and/or a Servier Additional Anti-PD-1 Product.

 

--------------------------------------------------------------------------------

 

1.6“Affiliates” means with respect to a Party, any person or entity, which
directly or indirectly controls, is controlled by, or is under common control
with such Party. Solely as used in this definition, the term “control” means (a)
the ownership, directly or indirectly, beneficially or legally, of at least
fifty percent (50%) of the outstanding voting securities or capital stock (or
such lesser percentage which is the maximum allowed to be owned by a person or
entity in a particular jurisdiction) of such Party or other person or entity, as
applicable, or such other comparable ownership interest with respect to any
person or entity that is not a corporation; or (b) the power, direct or
indirect, whether through ownership of voting securities or partnership or other
ownership interests, by contract or otherwise of more than fifty percent (50%),
to direct the management and policies of a Party or such other person or entity,
as applicable. 

1.7“Agreement” means this License and Collaboration Agreement together with the
recitals and all exhibits, schedules and attachments hereto.

1.8“Alliance Manager” has the meaning set forth in Section 3.5.

1.9“Antibody” means any purified monoclonal or polyclonal antibody, whether
multiple or single chain, recombinant or naturally occurring, whole or fragment,
and any variants, derivatives or constructs thereof, including but not limited
to, antigen binding portions including Fab, Fab’, F(ab’)2, Fv, dAb and CDR
fragments, single chain antibodies (scFv), chimeric antibodies, diabodies and
polypeptides (including any humanized versions thereof) that contain at least a
portion of an immunoglobulin that is sufficient to bind selectively to
a  specific antigen.  For the avoidance of doubt, Antibody includes bispecific
antibodies and antibody drug conjugates.

1.10“Associated Compound” means any compound Controlled by Servier other than
pursuant to the licenses granted by Sorrento under this Agreement or the R&D
Agreement that is Developed in combination with a Product, provided that for
purposes of ARTICLE 8, all salts, esters, ethers, isomers, mixtures of isomers,
complexes or derivatives of such compound shall be deemed to be the same
Associated Compound. Associated Compound shall not include any Product.

1.11“Arbitration” has the meaning set forth in Section 14.2.1.

1.12“Arbitration Request” has the meaning set forth in Section 14.2.1.

1.13“Audited Party” has the meaning set forth in Section 8.10.2.

1.14“Auditing Party” has the meaning set forth in Section 8.10.2.

1.15“Authorized Recipients” has the meaning set forth in Section 10.2.

1.16“Background IP” has the meaning set forth in Section 9.1.1.

1.17“Biosimilar” means, with respect to a given Product in a given country of
the Territory, any biological product that (a) is sold after the Effective Date
by a Third Party that is not a Sublicensee of Servier and without the consent of
Servier, under a

3

--------------------------------------------------------------------------------

 

Marketing Approval granted by a Competent Authority to such Third Party; (b) is
similar to such Product in terms of quality characteristics, biological
activity, safety and efficacy, notwithstanding minor differences and considered
in the United States under 42 USC §262(i)(2) or its foreign equivalent
applicable Law, on a country-by-country basis where such Product is marketed, as
a “biosimilar” product provided that such applicable Law exists; and (c) is
approved in reliance in whole or in part, on (i) a prior Marketing Approval (or
on any safety or efficacy data submitted in support of prior Marketing Approval)
of such Product or reference to other publicly available clinical data with
respect to such Product, or (ii) a demonstration of biosimilarity to or
interchangeability with such Product.  

1.18“BGB” means the German Civil Code (Bürgerliches Gesetzbuch).

1.19“Business Day” means a day that is not a Saturday, Sunday or a day on which
banking institutions in Paris, France or New York, United States of America, are
authorized by applicable Law to remain closed.

1.20 “Calendar Quarter” means each three (3) consecutive calendar months ending
on each March 31, June 30, September 30 and December 31.

1.21“Calendar Year” means any period of time commencing on January 1 and ending
on the next December 31.

1.22“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

1.23“Capital Lease” means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.

1.24“CDR” means complementarity-determining region.

1.25“Claim” means any charge, complaint, action, suit, proceeding, hearing,
investigation, claim or demand, including without limitation any investigation
by a Competent Authority.

1.26“Claim Notice” has the meaning set forth in Section 12.3.1.

1.27“Clinical Studies” means a research study in humans that is (a) conducted in
accordance with international ethical and scientific quality standards for
designing, conducting, recording and reporting research studies involving
investigational medicinal products for human use and that involve the
participation of human subjects, which standards are established through Laws,
and (b) designed to generate clinical data and results regarding a chemical
compound or biological molecule in support of Marketing Approval, including any
translational research studies. Clinical Studies include any Phase 1 Clinical
Study(ies), any Phase 2 Clinical Study(ies), any Phase 3 Clinical Study(ies) or
any Phase 4 Clinical Study(ies).

1.28“CMC” means chemistry, manufacturing and controls.

4

--------------------------------------------------------------------------------

 

1.29“Commercialization” means any and all activities of obtaining pricing and
reimbursement strategy, marketing, promoting, distributing, importing, offering
for sale, having sold, selling or conducting any other commercial exploitation
activities relating to the Products in the Field in the Territory. 

1.30“Commercially Reasonable Efforts” means the application by or on behalf of
Servier of a level of resources and efforts to Develop, or Commercialize, as
applicable, the Products, as would normally be exerted and employed by a
pharmaceutical company similarly positioned as Servier consistent with the
exercise of its prudent scientific and business judgment in pursuing the
development or commercialization of its pharmaceutical products of a similar
stage of product life, safety, efficacy, intellectual property profile
(including the patent situation and the freedom to operate), commercial
potential and all other relevant factors. For clarity, it is understood that
“Commercially Reasonable Efforts” shall be evaluated as a whole and may change
over time.

1.31“Committee” has the meaning set forth in Section 3.2.

1.32“Compassionate Use” means the use of a Product as an investigational drug in
accordance with applicable Law outside of a clinical trial to treat a patient
with a serious or life-threatening disease or condition who has no comparable or
satisfactory alternative treatment options.

1.33 “Competing Product” means any Antibody that (a) originates from Sorrento’s
G-MAB library or is acquired by Sorrento or its Affiliates and (b) is directed
against the Target. Competing Product shall not include the Products.

1.34“Competing Product ROFN Election Notice” has the meaning set forth in
Section 11.6.4.

1.35 “Competing Product ROFN Notice” has the meaning set forth in Section
11.6.4.

1.36“Competitive Program” has the meaning set forth in Section 11.6.1.

1.37“Competent Authority” means any court, tribunal, regulatory agency of (a)
any national, federal, state, provincial, county, city or other political
subdivision government, including the FDA, or (b) any supranational body
(including the EMA).

1.38“Confidential Information” means any and all Know-How, information and Data
of a confidential nature, whether financial, business, legal, technical or
non-technical, oral, written, or in electronic form, including information and
data related to the Product, a Party, or any concepts, discoveries, inventions,
data, designs or formulae in relation to this Agreement, that is disclosed,
supplied or otherwise made available by one Party or any of its Affiliates or
Sublicensees (“Disclosing Party”) to the other Party or any of its Affiliates or
Sublicensees (“Receiving Party”). All Confidential Information disclosed by a
Party pursuant to the Confidential Agreement between the Parties dated July 8th,
2014, as amended effective as from July 8, 2015 (the “Prior CDA”) shall be
deemed to be Confidential Information of such Party pursuant to this Agreement
(with the mutual

5

--------------------------------------------------------------------------------

 

understanding and agreement that any use and disclosure thereof that is
authorized under ARTICLE 10 shall not be restricted by, or be deemed a violation
of, such Prior CDA). 

1.39“Consolidated Indebtedness” means, as at any date of determination, the
aggregate amount of, without duplication, the current and non-current portion of
all indebtedness for borrowed money of Sorrento, determined on a consolidated
basis in accordance with GAAP, which by its terms matures more than one year
after the date of calculation, and any such indebtedness maturing within one (1)
year from such date which is renewable or extendable at the option of Sorrento
to a date more than one (1) year from such date, including, in any event, but
without duplication, the amount of Sorrento’s Capitalized Lease Obligations.

1.40“Control”, “Controlled” or “Controlling” means, with respect to a subject
item and a Party, the ability of such Party or its Affiliates, whether arising
by ownership, possession or pursuant to a license or sublicense, to grant
licenses or sublicenses to the other Party with respect to such subject item, as
provided in this Agreement, without  violating the terms of any agreement or
other arrangement with any Third Party, provided that, without prejudice to
Sorrento’s representations and warranties, with respect to the Know-How or
Intellectual Property Rights that become Controlled by either Party after the
Effective Date, such Know-How or Intellectual Property Rights shall be deemed
not  Controlled if a payment has to be made to a Third Party in consideration of
the grant of a license or sublicense pursuant to this Agreement unless the other
Party agrees to make the portion of such payment corresponding to the grant of
the license or sublicense and further provided that, notwithstanding the
foregoing clause, Sorrento shall be deemed not to Control any license from *.

1.41“Coordination Committee” or “CC” has the meaning set forth in Section 3.1.1.

1.42 “Copyrights” means all copyrights, and all right, title and interests in
all copyrights, copyright registrations and applications for copyright
registration, certificates of copyright and copyrighted rights and interests
throughout the world, and all right, title and interest in related applications
and registrations throughout the world.

1.43“Cover”, “Covered” or “Covering” means, with respect to any Product, as
appropriate, and a Patent Right, that, in the absence of a (sub)license under,
or ownership of, such Patent Right, the offering for sale, selling or importing
of such a Product, as appropriate, with respect to a given country, would
infringe a Valid Claim of such Patent Right.

1.44“Damages” has the meaning set forth in Section 12.1.

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

6

--------------------------------------------------------------------------------

 

1.45“Data” means any and all non-aggregated and aggregated research,
pharmacology, medicinal chemistry, pre-clinical, clinical, commercial,
marketing, process development, manufacturing and other data or information,
including investigator brochures and reports (both preliminary and final),
statistical analyses, expert opinions and reports, and safety data, in each case
generated from, or related to, Clinical Studies or non-clinical studies,
research or testing specifically related or directed to Product. For the
avoidance of doubt, Data shall be deemed Confidential Information of the
Disclosing Party for the purposes of the Agreement subject to ARTICLE 10 of this
Agreement. 

1.46“Debt to Equity Ratio” means, as of any date of determination, the ratio of
(a)(i) the amount of Sorrento’s Consolidated Indebtedness as of such date minus
(ii) cash, cash equivalents and marketable securities of Sorrento as of such
date and the amount of any outstanding payments due from Servier to Sorrento
hereunder as of such date, to (b) Sorrento’s Equity as of such date.

1.47“Derivative Antibody” means any Antibody other than the Initial Antibody,
which is (a) developed by or for Servier, its Affiliates or Sublicensee, (b) *,
and (c) directed against the Target and, possibly, other targets selected by
Servier. For sake of clarity, the Derivative Antibodies do not contain the
Linker Technology, and therefore do not include any Additional Anti-PD1
Products.

1.48“Derivative Product” means a pharmaceutical product that contains a
Derivative Antibody.

1.49“Development” means with respect to a Product, the activities performed to
obtain and maintain the Marketing Approval for the relevant Product, including
without limitation: research, test method development and stability testing,
assay development, toxicology, pharmacology, formulation, quality assurance,
quality development, statistical analysis, process development, and scale-up,
pharmacokinetic studies, data collection and management, Clinical Studies
(including research to design Clinical Studies and specifically excluding
activities directed to obtaining pricing and reimbursement approvals),
regulatory affairs (including submission of Data or other materials to a
Competent Authority to obtain, maintain and/or expand Marketing Approval of a
Product), project management, drug safety surveillance activities related to
Clinical Studies, validation of methods and tests.

1.50“Development Milestone” has the meaning set forth in Section 8.2.

1.51“Disclosing Party” has the meaning set forth in Section 1.38.

1.52“Dispute” has the meaning set forth in Section 14.2.1.

1.53“DMF” means a drug master file and all equivalents, and related proprietary
dossiers, in any country or jurisdiction for a Product submitted or to be
submitted by a Party to Competent Authorities.

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

7

--------------------------------------------------------------------------------

 

1.54“Dollars” or “USD” or “$” means U.S. dollars. 

1.55“Effective Date” has the meaning set forth in the preamble.

1.56“EMA” means the European Medicines Agency or any successor agency thereto.

1.57“European Union” or “EU” means all countries of the European Union, as may
be included from time to time.

1.58“Executive Officer” means the President & CEO of Sorrento and the Vice
President of Research and Development or the Vice President of Business
Development & Licensing of Servier, or their duly authorized respective
designees with equivalent decision-making authority with respect to matters
under this Agreement.

1.59“FDA” means the United States Food and Drug Administration or any successor
entity thereto.

1.60“Field” means any human use.

1.61“First Commercial Sale” means the first sale to a Third Party of a Product
by or under the authority of Servier or its Affiliates or Sublicensees, in a
country after receipt of the applicable Marketing Approval, as desirable in such
country, from the Competent Authorities in that country. For the avoidance of
doubt, Compassionate Use shall not be considered a First Commercial Sale.

1.62“FPFV ” has the meaning set forth in Section 8.2.1.

1.63“FTC” has the meaning set forth in Section 11.5.3.

1.64“GAAP” means generally accepted accounting principles in the United States,
as in effect from time to time.

1.65 “HSR” has the meaning set forth in Section 11.5.3.

1.66 “IND/IMPD” means (a) an Investigational New Drug Application as defined in
the FD&C Act and applicable regulations promulgated thereunder by the FDA, (b)
the Investigational Medicinal Product Dossier in the European Territory, or (c)
the equivalent application to the applicable Competent Authority in any other
regulatory jurisdiction, the filing of which is necessary to initiate or conduct
clinical testing of a pharmaceutical product in humans in such jurisdiction.

1.67“Indemnified Party” has the meaning set forth in Section 12.3.1.

1.68“Indemnifying Party” has the meaning set forth in Section 12.3.1.

8

--------------------------------------------------------------------------------

 

1.69“Initial Antibody” means *. Notwithstanding the foregoing, Initial Antibody
excludes any Antibody with modifications resulting from chemical reactions
outside living organisms.  

1.70“Initial Product” means a pharmaceutical product consisting of the Initial
Antibody.

1.71“Insolvent Party” has the meaning set forth in Section 13.4.4.

1.72“Intellectual Property Rights” means, collectively, Patent Rights,
Copyrights, Trade Secrets, Trademarks, moral rights and all other intellectual
property and proprietary rights.

1.73“Joint Inventions” has the meaning set forth in Section 9.1.2.

1.74“Joint Patents” has the meaning set forth in Section 9.1.2.

1.75“Joint Other Intellectual Property Rights” has the meaning set forth in
Section 9.1.2.

1.76“Joint Intellectual Property Rights” means collectively, Joint Patent and
Joint Other Intellectual Property Rights (excluding Trademarks).

1.77“Know-How” means any and all ideas, concepts, designs,  technical
information, techniques, Data, database rights, discoveries, inventions,
practices, methods, procedures, processes, methods, algorithm, knowledge, skill,
experience, test data and any other information or technology, whether in
written, electronic, graphic or any other form, including pharmaceutical,
chemical, biological and biochemical compositions, formulations, assays, APIs,
molecules, samples, cell lines, journals and laboratory notebooks.

1.78“Knowledge” means only the current, actual knowledge and awareness including
from conversations with other officers and employees of Sorrento and otherwise
in the ordinary course of their duties (and shall not include any deemed or
constructive knowledge or awareness) of Sorrento’s “officers” as of the
Effective Date, as determined by Sorrento in accordance with Rule 16a-1(f) under
the U.S. Securities Exchange Act of 1934, as amended, who include Henry Ji,
George Ng, Jeffrey Su and Kevin Herde, and Gunnar Kaufmann.

1.79“LA Cell Technology” means the unique cell-penetrating technology for use
with antibody therapeutics and/or other small molecules and/or macro-molecules
owned by LA Cell Inc., an Affiliate of Sorrento.

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

9

--------------------------------------------------------------------------------

 

1.80“Laws” shall mean any applicable national, supranational, federal, state,
local or foreign law, statute, ordinance, principle of common law, or any rule,
regulation, standard, judgment, order, writ, injunction, decree, arbitration
award, agency requirement, license or permit of any Competent Authority,
including any rules, regulations, guidelines, directives or other requirements
of Competent Authorities, including good clinical practices, good laboratory
practices and good manufacturing practices, as well as all anti-bribery or
anti-corruption laws, as applicable. 

1.81“Linker Technology” means Sorrento’s proprietary technology that is applied
to chemically couple the Initial Antibody to another Antibody and referred to in
the Sorrento Linker Patent Rights.

1.82“Licensed Other Intellectual Property Rights” means Intellectual Property
Rights Controlled by Sorrento, other than Patent Rights and Trademarks.

1.83“MAA” means a Marketing Authorization Application, in relation to any
Product, filed or to be filed with the EMA (or equivalent national agency), for
authorization to place a medicinal product on the market in the European Union
(or any other territory).

1.84“Manufacture” means, with respect to a Product, any and all processes and
activities conducted to manufacture preclinical, clinical and commercial
quantities of such, in particular, the production, the manufacture, the
processing, the filling, the packaging, the labeling, the inspection, the
storage, the warehousing and the shipping of such Product. Manufacture shall
also include the supply of any raw materials or packaging materials with respect
thereto, or any intermediate of any of the foregoing, including process and cost
optimization, process qualification and validation, commercial manufacture,
stability and release testing, quality assurance and quality control. For
clarity, “Manufacturing” has a correlative meaning.

1.85“Marketing Approval” shall mean all approvals, licenses, registrations or
authorizations of the Competent Authorities in a country, necessary for the
marketing and sale of the Product in such country, including the approval of an
MAA or an NDA.

1.86“NDA” means a New Drug Application, including all supplements and amendments
thereto, for the approval of the Product as a new drug by the FDA.

1.87*

1.88“Non-Compete Period” has the meaning set forth in Section 11.6.1.

1.89“Owned Sorrento Contribution Patent Rights” has the meaning set forth in
Section 11.2.3.

1.90“Patent Committee” has the meaning set forth in Section 9.2.1.

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

10

--------------------------------------------------------------------------------

 

1.91“Party” or “Parties” has the meaning set forth in the preamble. 

1.92“Patent Challenge” has the meaning set forth in Section 13.3.

1.93“Patent Rights” means any and all patent rights and all right, title and
interest in all patent applications and patents that issue from them, all
letters patent or equivalent rights and applications in each case to the extent
the same has not been held, by a court of competent jurisdiction, to be invalid
or unenforceable in a decision from which no appeal can be taken or from which
no appeal was taken within the time permitted for appeal.  Patent Rights include
any extension, registration, confirmation, reissue, continuation, supplementary
protection certificate, divisional, continuation-in-part, re-examination or
renewal thereof or foreign counterparts of any of the foregoing.

1.94“Payee Party” has the meaning set forth in Section 8.9.5.

1.95“Paying Party” has the meaning set forth in Section 8.9.5.

1.96“Permitted Deductions” has the meaning set forth in Section 1.87.

1.97“Phase 1 Clinical Study” means a clinical study of a product in human
subjects which provides for the first introduction into humans of a product,
conducted in healthy volunteers or patients to obtain information on product
safety, tolerability, pharmacological activity or pharmacokinetics, as more
fully defined in 21 C.F.R. § 312.21(a) (or the non-United States equivalent
thereof).

1.98“Phase 1 Data” has the meaning set forth in Section 8.8.2.

1.99“Phase 2 Clinical Study” means a clinical study of a product that is
designed to establish the safety, dose ranging and efficacy of a product, which
is prospectively designed to generate sufficient data (if successful) to
commence pivotal clinical trials, as further defined in 21 C.F.R. § 312.21(b)
(or the non-United States equivalent thereof).

1.100“Phase 3 Clinical Study” means a pivotal clinical study of a product on
sufficient numbers of patients that is designed to establish the efficacy and
safety of a product, which is prospectively designed to demonstrate
statistically whether such product is effective and safe for use in a particular
indication in a manner sufficient to file an NDA to obtain Regulatory Approval
to market the product, as further defined in 21 C.F.R. § 312.21(c) (or the
non-United States equivalent thereof).

1.101“Product” means the Initial Product, any Additional Anti-PD-1 Product(s) or
Derivative Product(s) Developed under this Agreement.  

1.102“Product Trademarks” has the meaning set forth in Section 9.5.1.

1.103“Prior CDA” has the meaning set forth in Section 1.38.

1.104“Prosecuting Party” has the meaning set forth in Section 9.2.4.

11

--------------------------------------------------------------------------------

 

1.105“Quality Agreement” has the meaning set forth in Section 6.2.2. 

1.106“Receiving Party” has the meaning set forth in Section 1.38.

1.107“Regulatory Approval” means any and all approvals, licenses, registrations
or authorizations by a Competent Authority and necessary for the Development
activities (including any IND/IMPD approval), Manufacturing activities or
Commercialization activities (including any applicable Marketing Approval,
pricing, final labeling and reimbursement approvals).

1.108“Regulatory Materials” means regulatory applications, submissions,
dossiers, notifications, registrations, case reports forms, trial master file,
DMF, common technical documents, question and answers with Competent
Authorities, Marketing Approvals or other filings or communications made to or
with, or other approvals granted by, a Competent Authority that are necessary or
reasonably desirable in order to Develop, Manufacture or Commercialize a Product
in a particular country or regulatory jurisdiction.

1.109“Responsible Party” has the meaning set forth in Section 9.4.4.

1.110“ROFN Election Notice” has the meaning set forth in Section 2.7.

1.111“ROFN Notice” has the meaning set forth in Section 2.7.

1.112“ROFN Products” has the meaning set forth in Section 2.7.

1.113“Royalties” has the meaning set forth in Section 8.4.

1.114“Royalty Bearing Net Sales” means on a country-by-country and
Product-by-Product basis, the Net Sales generated during the Royalty Term for
such Product in such country.

1.115“Royalty Term” means on a country-by-country and Product-by-Product basis,
the period commencing on the First Commercial Sale of a Product and ending on
the expiration of the last-to-expire Valid Claim of a Patent Right that Covers
the composition of matter of such Product in such country.

1.116“Rules” has the meaning set forth in Section 14.2.1.

1.117“R&D Agreement” means an agreement that may be entered into between the
Parties with respect to the Development of Additional Anti-PD-1 Products.

1.118“Sales Milestones” has the meaning set forth in Section 8.3.

1.119“Scientific Committee” or “SC” has the meaning set forth in Section 3.1.2.

1.120“Seller” has the meaning set forth in Section 1.87.

1.121“Servier” has the meaning set forth in the preamble.

12

--------------------------------------------------------------------------------

 

1.122“Servier Additional Anti-PD-1 Product” means a pharmaceutical product that
contains the Initial Antibody or * directed against the Target and, possibly,
any other targets selected by Servier.  

1.123“Servier Indemnitees” has the meaning set forth in Section 12.1.

1.124“Servier IP” means any and all Servier Patent Rights and Servier Know-How.
For the avoidance of doubt, Servier IP shall include Servier’s interest in the
Joint Intellectual Property.

1.125“Servier Know-How” means all Know-How that is developed or Controlled by
Servier and its Affiliates other than pursuant to the licenses granted by
Sorrento under this Agreement or the R&D Agreement as of the Effective Date and
thereafter during the Term and (a) that is used in connection with the
Development, Manufacture, or Commercialization of the Products or (b) is
reasonably necessary or useful for the Development, Manufacture, or
Commercialization of a Product.

1.126“Servier Patent Right” means all Patent Rights that are Controlled by
Servier and its Affiliates as of the Effective Date and thereafter during the
Term and that Cover, or is reasonably necessary or useful for, the Development,
Manufacture or Commercialization of the Products (including its composition,
formulation, combination, product by process, or method of use, manufacture,
preparation or administration). Servier Patent Rights shall include Servier’s
interest in Joint Patents that meet the above requirements.

1.127“Sole Invention” has the meaning set forth in Section 9.1.2.

1.128“Sorrento” has the meaning set forth in the preamble.

1.129“Sorrento Additional Anti-PD-1 Product” means a pharmaceutical product that
contains the Initial Antibody * directed against the Target and any other
targets the Parties mutually agree upon, as developed pursuant to the terms of
an R&D Agreement.

1.130“Sorrento Anti-PD-1 Patent Rights” means (a) the following patent
applications: * and (b) any patent or patent application in the Territory,
including any continuations, continuations-in-part (but solely with respect to
those claims of such continuations-in-part that are fully supported by the
specifications of the patent applications of clause (a) hereof), divisionals,
and any and all reissues, extensions, registrations, reexaminations, or
confirmations to the foregoing, in all cases that (i) claim priority to any of
the patent applications of clause (a) hereof and (ii) disclose and claim
invention(s) that are substantially the same as the invention(s) disclosed and
claimed in the patent applications of clause (a) hereof.

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

13

--------------------------------------------------------------------------------

 

1.131“Sorrento Contributions” means any of (a) the Initial Product, (b) the
Initial Product including within it the Linker Technology and used as part of
any Additional Anti-PD1 Product, and (c) *.   

1.132“Sorrento Contribution Patent Rights” means (a) any Sorrento Anti-PD1
Patent Rights, provided that if divisionals are filed pursuant to Section 9.2.1,
only the divisionals Covering the Sorrento Contributions will be included in
Sorrento Contribution Patent Rights and (b) any Patent Rights that are
specifically related  to the Sorrento Contributions and that exclude Sorrento
Linker Patent Rights.

1.133“Sorrento Core IP” means all Sorrento Contribution Patent Rights filed in
jurisdictions other than the U.S.

1.134“Sorrento Deliverables” has the meaning set forth in Section 6.2.1.

1.135“Sorrento’s Equity” means, as of any date of determination, Sorrento’s
stockholders’ equity determined on a consolidated basis in accordance with GAAP.

1.136“Sorrento Indemnitees” has the meaning set forth in Section 12.2.

1.137“Sorrento IP” means any and all Sorrento Patent Rights and Licensed Other
Intellectual Property Rights in the Sorrento Know-How. For the avoidance of
doubt, Sorrento IP shall include Sorrento’s interest in the Joint Intellectual
Property.

1.138“Sorrento Know-How” means, subject to Section 10.4, all Know-How that is
Controlled by Sorrento as of the Effective Date and thereafter during the Term
and is (a) relating to the Sorrento Contribution that is transferred or provided
to Servier pursuant to Section 2.6 and Section 6.1.2 below and (i) used in
connection with the Development, Manufacture, or Commercialization of the
Products or (ii) reasonably necessary for the Development, Manufacture, or
Commercialization of a Product.

1.139“Sorrento Linker Patent Rights” means the following patent applications: *
and any related Patent Rights.

1.140“Sorrento Patent Rights” means any Patent Rights that are Controlled by
Sorrento as of the Effective Date and thereafter during the Term, and that Cover
the Development, Manufacture or Commercialization of any Sorrento Contribution
pursuant to the terms of this Agreement. For the avoidance of doubt, Sorrento
Patent Rights include Sorrento Anti-PD-1 Patent Rights, Sorrento Contribution
Patent Rights and Sorrento Linker Patent Rights. Sorrento Patent Rights shall
include Sorrento’s interest in Joint Patents that meet the above requirements.

1.141“SPV” has the meaning set forth in Section 13.4.5.

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

14

--------------------------------------------------------------------------------

 

1.142“Sublicense Agreement” has the meaning set forth in Section 2.4. 

1.143“Sublicensees” means a Third Party which is a sublicensee of the rights
granted to Servier under this Agreement, on an arms’ length and bona fide basis,
in accordance with the terms and conditions of this Agreement. For sake of
clarity, Sublicensees do not include (a) wholesalers, distributors or similar
entities performing similar functions, even if such Third Party is granted a
limited right to promote and resell a Product sold to it and (b) Servier’s
Affiliates.

1.144“Sublicensing Revenues” shall mean *.

1.145“Subsequent Sublicensee” has the meaning set forth in Section 2.4.

1.146“Supply Agreement” has the meaning set forth in Section 6.2.1.

1.147“Target” means human PD-1 (CD279).

1.148“Technology Transfer” has the meaning set forth in Section 6.1.2.

1.149“Term” has the meaning set forth in Section 13.1.

1.150“Territory” means worldwide.

1.151“Third Party” means any person or entity other than Sorrento, Servier and
their respective Affiliates.

1.152“Third Party Claim” has the meaning set forth in Section 12.1.

1.153“Third Party IP Claim” has the meaning set forth in Section 9.4.1.

1.154“Third Party License” has the meaning set forth in Section 8.5.2.

1.155“Trademarks” means all trademarks, service marks, trade names, rights in
trade dress, logos, symbols, brand names and all trademark rights and interests
throughout the world, and all right, title and interest in related applications
and registrations throughout the world under common law, state law, federal law
or laws of foreign countries.

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

15

--------------------------------------------------------------------------------

 

1.156“Trade Secrets” means all right, title and interest in all trade secrets
and trade secret rights arising under common law, state law, federal law or laws
of foreign countries, provided that any Trade Secret disclosed to the other
Party both (a) without obtaining the other Party’s prior written consent and
without being marked as “trade secret” or with a similar designation and (b) in
a manner that a reasonable person would not regard as being provided under
circumstances indicating that it is a trade secret shall not be deemed a Trade
Secret pursuant to applicable Laws, but will be treated as Confidential
Information of the disclosing Party.  

1.157“US Sublicense” has the meaning set forth in Section 8.8.

1.158“Valid Claim” means (a) a claim of an issued and unexpired patent, which
claim has not been revoked or held invalid or unenforceable by a court or other
government agency of competent jurisdiction or has not been held or admitted to
be invalid or unenforceable through re-examination or disclaimer, reissue,
opposition procedure, nullity suit or otherwise or (b) a claim of a pending
patent application that has not been abandoned, finally rejected or expired
without the possibility of appeal or refiling; provided, however, that Valid
Claim will exclude any such pending claim in an application that has not been
granted within * years following the earliest priority filing date for such
application.

1.159“Withholding Taxes” has the meaning set forth in Section 8.9.5.

ARTICLE 2.LICENSE GRANTS

Section 2.1Sorrento License Grant. Subject to Sections 2.2 and 2.8 and other
terms and conditions of this Agreement, Sorrento hereby grants to Servier a
sublicensable (subject to Section 2.4 below), personal and non-transferable
(except as set forth in Section 14.4), royalty-bearing right and license under
the Sorrento IP to Develop, Manufacture or have Manufactured, use, sell, offer
for sale, import, export or otherwise Commercialize the Products, in each case
as a monotherapy or in combination with other therapies or products in the Field
in the Territory. The foregoing license shall be exclusive (even as to Sorrento
except to the extent set forth in Section 2.2 below) solely with respect to the
Sorrento Contributions. For clarification, the foregoing license does not
include LA Cell Technology and in no event shall Sorrento be obligated to
transfer or otherwise provide the LA Cell Technology to Servier.

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

Section 2.2Servier License Grant. Servier hereby grants to Sorrento a
non-exclusive, non-sublicensable (except with Servier’s express prior written
consent and agreement as to the terms of the sublicense), non-transferable
(except as set forth in Section 14.4), royalty-free right and license under the
Servier IP and Sorrento IP to conduct any activities expressly assigned to
Sorrento pursuant to this Agreement or any applicable R&D Agreement.
Notwithstanding the foregoing, Servier hereby approves a sublicense only for
research and/or manufacturing, as applicable, for purposes of this Agreement
under Sorrento IP and Servier IP to * and * and the

16

--------------------------------------------------------------------------------

 

respective sublicenses with each of the foregoing entities in the form that have
been provided to Servier prior to the Effective Date. Further, Sorrento shall be
excused from its performance under this Agreement to the extent that Servier’s
failure or delay in providing its express prior written consent and agreement as
to the terms of the sublicense prevents or otherwise adversely affects
Sorrento’s performance under this Agreement.  

Section 2.3Performance by Affiliates and Subcontractors.  Subject to the terms
and conditions of this Agreement, Servier may, without Sorrento’s prior written
consent, discharge any obligations and exercise any right hereunder through any
of its Affiliates or Third Party, provided that, Servier shall cause or
otherwise ensure that such Affiliate or Third Party subcontractor  comply with
the terms and provisions that are applicable to the activities entrusted to such
Affiliate or Third Party subcontractor including confidentiality provision in
ARTICLE 10. Servier shall remain primarily and fully liable for any acts or
omissions of such Affiliate or Third Party subcontractor and any act or omission
of such Affiliate or Third Party subcontractor shall be and shall be deemed to
be an act or omission by Servier.

Section 2.4Sublicense.  If Servier enters into a sublicense with a Sublicensee
pursuant to ARTICLE 2, Servier shall promptly inform Sorrento of such sublicense
agreement (each, a “Sublicense Agreement”) and shall ensure that the Sublicense
Agreement is consistent with and fully implements the relevant provisions of
this Agreement including the audit provisions set forth in Section 8.10 and
Sorrento’s rights under this Agreement. Each Sublicense Agreement shall protect
Sorrento’s rights and interests in the Sorrento IP to at least the same extent
as this Agreement, including without limitation containing provisions for the
benefit of Sorrento substantially similar in language and scope to the license
provisions set forth in ARTICLE 2, the ownership provisions in Section 9.1, and
the confidentiality provisions set forth in ARTICLE 10 of this Agreement.  For
the avoidance of doubt, the Sublicensee shall have no right of any type or kind
to the Sorrento IP except to the extent of Servier’s right pursuant to ARTICLE
2. Servier agrees to cause or otherwise ensure that each Sublicensee  comply
with the terms and conditions of the Sublicense Agreement in connection with
Sorrento IP. Servier shall be fully responsible and liable for any act or
omission of such Sublicensee and any third party to whom sublicensing rights are
transferred through a further sublicense by a Sublicensee (“Subsequent
Sublicensee”) and any such act or omission shall be and shall be deemed to be an
act or omission of Servier. Upon any expiration or termination of this Agreement
for any reason, all Sublicense Agreements entered into pursuant to this Section
2.4 shall automatically terminate unless and to the extent Sorrento, in its sole
discretion, agrees in writing to an assignment of any Sublicense Agreement to
Sorrento or to enter into a direct agreement with any Sublicensee. In no event
shall Sorrento have any obligation or liability to any Sublicense or any
Subsequent Sublicensee and Servier shall fully and effectively disclaim the same
in any such Sublicense Agreement. Any subsequent sublicenses granted by the
Sublicensees shall be subject to the same requirement as set forth in this
Section 2.4.

Section 2.5No Trademark License.  No right or license, express or implied, is
granted to Servier to use any Trademarks, inlcuding without limitation any
Trademarks owned or Controlled by Sorrento or any of its Affiliates.  No right
or license, express or implied, is granted to Sorrento to use any Trademarks,
including without limitation any Trademarks owned or Controlled by Servier.

17

--------------------------------------------------------------------------------

 

Section 2.6Know How Transfer. 

2.6.1Initial Transfer. As promptly as practicable following the Effective Date,
and in any event no later than fifteen (15) days thereafter, Sorrento shall
transfer to Servier all Regulatory Materials and sponsorships and deliver to
Servier all communications with Competent Authorities and all other documents,
reports (including with respect to technology transfer to *) and data, as
applicable, in each case in Sorrento’s or its subcontractors’ possession and
Controlled by Sorrento and regarding the Initial Antibody and any Initial
Products, including one report for each study that has been conducted by or on
behalf of Sorrento and the documents listed in Schedule 2.6.1, provided that,
notwithstanding the requirement in this Section 2.6.1, Sorrento shall not be
required to provide any information or other data that are not in its or its
subcontractors’ possession and that are in a form or format other than the form
or format in its or its subcontractors’ possession.

2.6.2Ongoing Transfer. Thereafter following the initial transfer set forth in
Section 2.6.1, Sorrento shall, subject to applicable Laws regarding the export
(including re-export) or import of certain information, materials or services,
as soon as commercially reasonably deliver to Servier all information and
documents,  specifically relating to any Sorrento Contributions as may become
Controlled and possessed by Sorrento. For the avoidance of doubt, the foregoing
shall not obligate Sorrento to attempt to obtain additional right or license
from any Third Party for Servier’s exercise of its rights under this Agreement.

Section 2.7Right of First Negotiation for ROFN Products. If at any time during
the Term, Sorrento intends to start a process to sell, transfer, or grant any
rights to a Third Party with respect to Sorrento’s anti-PD-1 or the mutually
agreed upon clones for the following immune checkpoint inhibitors: * and any
other immune checkpoint inhibitors specifically agreed upon by the Parties
through the Coordination Committee and in the R&D Agreement (“ROFN Products”) or
receives a written offer from a Third Party to enter into negotiations for the
sale, transfer, or grant of any rights to an ROFN Product, then, in each case,
Sorrento shall provide Servier with a written notice prior to commencing such
processes or responding to such offer, as applicable (the “ROFN Notice”).

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

18

--------------------------------------------------------------------------------

 

If Servier notifies Sorrento of its interest to license such ROFN Product
following receipt of the ROFN Notice (“ROFN Election Notice”), Sorrento and
Servier shall enter into good faith negotiations on an exclusive basis for a
period of ninety (90) days to attempt to negotiate a ROFN Product Agreement for
such ROFN Product. If either Servier does not provide such written notice within
ten (10) days or the Parties fail execute a ROFN Product Agreement for such ROFN
Product within ninety (90) days of the ROFN Election Notice, then Sorrento shall
be free to enter into a partnering agreement with a Third Party and otherwise
shall have no further obligation to Servier.

Section 2.8Restrictions; No Other Licenses. Notwithstanding anything to the
contrary in this Agreement or otherwise, the license granted to Servier under
this Agreement is solely as specifically set forth in Section 2.1  and
specifically excludes the Intellectual Property Rights and Know How covering:
(a) the Linker Technology by itself and any other antibody, product or other
item or material linked to, combined with or included in the Additional
Anti-PD-1 Product and (b) * including any other portion of any antibody, product
or other item or material linked to, combined with or included in the Derivative
Antibody or Derivative Product.  In addition, neither Party grants to the other
Party any rights, licenses or covenants in or to any Intellectual Property
Rights, whether by implication, estoppel, vicariously, indirectly or otherwise,
other than the license rights that are specifically and expressly granted under
this Agreement. All rights not specifically and expressly granted by a licensing
party under this Agreement are reserved by such licensing party and may be used
or practiced by such licensing party for any purpose.

ARTICLE 3.GOVERNANCE

Section 3.1Governance; Committees.

3.1.1Coordination Committee.  Within thirty (30) days following the Effective
Date, Sorrento and Servier shall establish a Coordination Committee
(“Coordination Committee” or “CC”) to serve as a forum of exchange of
information with respect to the Development and Commercialization of the Initial
Products.

3.1.2Scientific Committee.  If the Parties enter into a R&D Agreement, they may
establish a scientific committee to oversee the activities under such R&D
Agreement (“Scientific Committee” or “SC”).

Section 3.2Committee Membership. The CC and SC (each, a “Committee”) shall each
be composed of an equal number of representatives from each of Sorrento and
Servier selected by such Party.  Unless the Parties otherwise agree, the exact
number of representatives for each of Sorrento and Servier shall be three (3)
representatives.  Either Party may replace its respective Committee
representatives at any time with prior written notice to the other Party.

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

19

--------------------------------------------------------------------------------

 

Section 3.3Committee Meetings.  The CC shall meet at least twice each Calendar
Year or more or less often as otherwise agreed to by the Parties.  The SC shall
meet at the periodicity set forth in the applicable R&D Agreement. All Committee
meetings may be conducted by telephone, video-conference or in person as
determined by the applicable Committee.  Each Party shall bear its own personnel
and travel costs and expenses relating to Committee meetings.  With the consent
of the Parties (not to be withheld unreasonably), other employee representatives
of the Parties may attend any Committee meeting as non-voting observers. 

Section 3.4Limitation on Committee Responsibility. Unless otherwise agreed in
any R&D Agreement with respect to the Development of any Additional Anti-PD-1
Product, the Committees shall not have any responsibility or authority, and
shall not have any oversight or other rights, with respect to the Products,
including further Development, use, manufacture, regulatory filings, other
regulatory matters and Commercialization.

Section 3.5Alliance Managers.  Within thirty (30) days following the Effective
Date, each Party shall appoint an individual to act as alliance manager for such
Party (each, an “Alliance Manager”).  Each Alliance Manager shall be a
representative of the applicable Party on the CC. The Alliance Managers shall
coordinate all contacts between the Parties regarding the activities
contemplated by this Agreement, shall facilitate all such activities hereunder,
and shall be responsible for progressing the alliance activities, otherwise
facilitating communication and being the first line of dispute resolution.  The
Alliance Managers shall attend all meetings of the CC and shall be responsible
for assisting the CC in performing its oversight responsibilities.  The name and
contact information for each Party’s Alliance Manager, as well as any
replacement(s) chosen by such Party, in its sole discretion, from time to time.
Each Party shall provide its Alliance Manager with sufficient resources for the
Alliance Manager to perform his or her role under this Agreement.

Section 3.6Scope of Governance.  Notwithstanding the creation of the Committees,
each Party shall retain the rights, powers and discretion granted to it
hereunder, and no Committee shall be delegated or vested with rights, powers or
discretion unless such delegation or vesting is expressly provided herein, or
the Parties expressly so agree in writing.  No Committee shall have the power to
amend or modify this Agreement, and no decision of any Committee shall be in
contravention of any terms and conditions of this Agreement.  The Alliance
Managers shall not have any rights, powers or discretion except as expressly
granted to the Alliance Managers hereunder and in no event shall the Alliance
Managers have any right or power to modify or amend this Agreement. It is
understood and agreed that issues to be formally decided by any of the
Committees are only those specific issues that are expressly provided in this
Agreement to be decided by such Committee.

ARTICLE 4.DEVELOPMENT

Section 4.1Development Activities. Servier shall control, at its sole cost and
expense, the Development of the Initial Product and shall regularly inform
Sorrento of the status of such Development through the CC or otherwise.

Section 4.2Diligence. Servier shall, itself or through its Affiliates or
Sublicensees, use Commercially Reasonable Efforts to Develop at least one
Product in the Field.

20

--------------------------------------------------------------------------------

 

Section 4.3Sorrento’s Assistance. Sorrento shall provide reasonable assistance
to Servier with respect to the use of the Linker Technology to enable the
Development of Servier Additional Anti-PD-1 Products pursuant to the R&D
Agreement and *. Sorrento shall provide reasonable assistance to Servier with
respect to the Development of Sorrento Additional Anti-PD-1 Products in
accordance with the applicable R&D Agreement.    

ARTICLE 5.REGULATORY MATTERS

Section 5.1Regulatory Filings.

5.1.1Responsibility. Following the Effective Date, and subject to Sorrento’s
assistance obligation pursuant to Section 5.2, Servier shall control, at its
sole cost and expense, the preparation and filing all necessary Regulatory
Materials for the Products with Competent Authorities.

5.1.2Ownership. Subject to Sorrento’s ownership in and to the Sorrento Know-How,
Servier shall own all Regulatory Materials and all correspondence with Competent
Authorities for the Product in the Territory and Servier shall own and be the
license holder for all Marketing Approvals, pricing and reimbursement approvals
for the Product.

Section 5.2Cooperation. Sorrento will, at its sole cost and expense, use
commercially reasonable efforts to cooperate with Servier in providing technical
regulatory expertise for assistance in developing the submission strategy for
filing Regulatory Materials and defining technical content and will provide
commercially reasonable support to Servier to ensure timely filing of Regulatory
Materials, in each case for each Product Developed under this Agreement.  In
particular, no later than *, Sorrento shall provide to Servier the IMPD/IND
quality part of the CMC documentation as needed for Servier to file the IND/IMPD
for the Initial Product. Additionally, Sorrento shall use commercially
reasonable efforts to provide to Servier, as promptly as practicable following
Servier’s reasonable request, such reasonable assistance, cooperation and input
(including documents and data) Servier deems reasonably necessary for Servier to
prepare Regulatory Materials and obtain Regulatory Approvals, including
Marketing Approvals, pricing and reimbursement approvals, together with any
post-Marketing Approval or post-reimbursement approval regulatory filings, in
each case with respect to such Product.

ARTICLE 6.MANUFACTURING AND SUPPLY

Section 6.1Manufacturing Roles. The Parties shall have responsibility for the
following activities with respect to Manufacturing for the Products:

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

21

--------------------------------------------------------------------------------

 

6.1.1Prior to Technology Transfer. Until the Technology Transfer as set forth in
Section 6.1.2, Sorrento shall have Manufactured and supplied to Servier the
mutually agreed upon quantity of pre-clinical samples of the Initial Product for
the IND/IMPD submissions as set forth in Section 6.2.1, for Development pursuant
to this Agreement.  

6.1.2Technology Transfer. Upon Servier’s reasonable request, Sorrento shall
transfer to Servier its agreement with * and its other CMOs, as applicable, for
the Manufacturing of the Product.  In addition, upon Servier’s reasonable
request, Sorrento shall, and shall cause its Third Party subcontractors to,
perform a technology transfer (including reasonable technical assistance) of the
manufacturing process(es) owned or Controlled by Sorrento and in Sorrento’s or
such Third Party subcontractors’ possession for the Initial Product (and the
Sorrento Contribution portion of Additional Anti-PD1 Products, if developed
pursuant to an R&D Agreement) to Servier or its Third Party subcontractor in
accordance with the technology transfer provisions set forth in this
Agreement  (the “Technology Transfer”). Sorrento will issue an invoice for the
Technology Transfer and Servier shall pay the invoiced price pursuant to Section
8.9 in accordance with a budget to be agreed upon prior to the initiation of the
Technology Transfer.

6.1.3Following Technology Transfer. At the conclusion of the Technology
Transfer, Servier shall be solely responsible for and have sole control, in each
case by itself or through one or more CMOs, of the Manufacture and supply of the
Products, at Servier’s sole cost and expense.

Section 6.2Supply Obligations and Quality Agreement.

6.2.1Supply Obligation. Sorrento shall supply Servier with the quantity of
pre-clinical samples of the Initial Products for IND/IMPD submissions as set
forth in Schedule 6.2.1(a) that meet the quality requirement described in such
Schedule by *, and shall deliver a certificate of analysis within acceptability
ranges defined by the qualification  methods and pursuant to the requirements
set forth in Schedule 6.2.1(a), which certificate shall be duly signed by
Sorrento and in a form reasonably acceptable by Servier’s quality assurance by
*, provided that, Sorrento shall not be liable for any delay if such delay is
caused by Servier’s failure to accept or delay in accepting the certificate of
analysis pursuant to the foregoing requirements (such pre-clinical quantities
and certificate, collectively, the “Sorrento Deliverables”). If Servier so
requests, the Parties shall negotiate in good faith a supply agreement within
sixty (60) days of such request (the “Supply Agreement”) pursuant to which, for
a transition period mutually agreed upon by the Parties, Sorrento will use
commercially reasonable efforts to timely deliver to Servier agreed upon
quantities of Initial Product for clinical use pursuant to the terms and
conditions to be set forth in such Supply Agreement. *.

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

22

--------------------------------------------------------------------------------

 

For clarification, any supply of clinical samples of the Initial Products shall
be in the amount, on the timing and the cost mutually agreed between the Parties
pursuant to the Supply Agreement, provided that Servier shall assume Sorrento’s
obligations under a license agreement with *, which are set forth in Schedule
6.2.1(b), or alternatively, Servier shall enter into its own arrangement with *.

6.2.2Quality Agreement. In the event that the Parties enter into a Supply
Agreement, Servier shall enter into a separate agreement with Sorrento or its
CMO covering the quality control, quality assurance and validation of any
Product delivered under the appropriate supply agreement (the “Quality
Agreement”). The Quality Agreement may be updated as required, independent of
this Agreement. The Quality Agreement shall contain customary terms and
conditions that are consistent with this Agreement, and shall set forth the
respective requirements, roles and responsibilities of the Parties.

ARTICLE 7.COMMERCIALIZATION

Section 7.1General.  Servier be solely responsible for and have sole control of
all aspects of the Commercialization of the Products in the Territory, including
planning and implementation, distribution, booking of sales, pricing,
reimbursement and costs.

Section 7.2Diligence. Servier shall itself, or through its Affiliates or
Sublicensees, use Commercially Reasonable Efforts to Commercialize at least one
Product in the Field.

ARTICLE 8.PAYMENTS AND MILESTONES

Section 8.1Upfront Fee.  In consideration for the rights granted under this
Agreement, Servier shall pay Sorrento a one-time, non-refundable and
non-creditable lump sum payment of: (a) Twenty-Five Million Euros (EUR
25,000,000€), within ten (10) days of the Effective Date and receipt of the
corresponding invoice from Sorrento and (b) * (EUR *€) within ten (10) days of
the first IND/IMPD submission by Servier, if any, and receipt of the
corresponding invoice from Sorrento.  

Section 8.2Development and Regulatory Milestones. Subject to Section 8.8, in
consideration for the rights granted under this Agreement, in each case upon
initial achievement of the applicable milestone with respect to Clinical Studies
conducted by or on behalf of Servier or its Sublicensees for the Initial Product
or Regulatory Filings made by or on behalf of Servier or its Sublicensees for
the Initial Product, Servier will pay Sorrento the one-time, non-refundable and
non-creditable lump sum payments set forth below (each, a “Development
Milestone”).

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

23

--------------------------------------------------------------------------------

 

8.2.1* 

Development Milestone Event

Milestone Payment Amount

*

*  

 

 

8.2.2*

Development Milestone Event

Milestone Payment Amount

*

*

*

*

*

*

*

*

 

 

8.2.3*

Development Milestone Event

Milestone Payment Amount

*

*

*

*

*

*

*

*

 

 

8.2.4*

Development Milestone Event

Milestone Payment Amount

*

*

*

*

*

*

*

*

 

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

24

--------------------------------------------------------------------------------

 

*

Section 8.3Sales Milestones.  Subject to Section 8.8, as partial consideration
for the rights granted hereunder, Servier shall make the non-refundable,
non-creditable, one-time sales milestone payments to Sorrento based upon
achievement of the first instance of cumulative Net Sales of the Initial Product
in the Territory over a Calendar Year as set forth below (each, a “Sales
Milestone”).

Net Sales Milestone of the Initial Product over a Calendar Year

Milestone payment (in €)

€*

€*

€*

€*

€*

€*

€*

€*

€*

€*

€*

€*

€*

€*

€*

€*

 

 

Section 8.4Royalties. Subject to Section 8.8 as partial consideration for the
rights granted hereunder, Servier shall pay Sorrento royalties equal to the
following percentages of Royalty Bearing Net Sales of the Initial Product over a
Calendar Year, subject to adjustment as set forth in Section 8.5 (“Royalties”):

Royalty Bearing Net Sales of the Initial Product over a Calendar Year

Royalty Rate

For the portion that is less than or equal to €*

*%

For the portion that is greater than €* but less than or equal to €*

*%

For the portion that is greater than €*  but less than or equal to €*

*%

For the portion that is greater than €* but less than or equal to €*

*%

For the portion that is greater than €*  but less than or equal to €*

*%

For the portion that is greater than €* but less than or equal to (€*

*%

For the portion that is greater than €*

*%

 

 

Section 8.5Royalty Adjustments.

Biosimilar Drug Competition. Notwithstanding the foregoing, as soon as there is
any Biosimilar version of a Product commercialized in any given country, the
Royalties payable to Sorrento for such Product in such country shall be reduced
by * percent (*%) of the amount otherwise payable hereunder, provided that, in
such case, no further Royalties shall be due for such Product after ten (10)
years from the First Commercial Sale of the Product in such country.  Further,
if total sales of any Biosimilar of a Product in any country reaches more than *
percent (*%) of the total sales in such country, then, no further Royalties
shall be due for such Product in such country.

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

25

--------------------------------------------------------------------------------

 

8.5.1Third Party Licenses.  If it is reasonably necessary for Servier (including
as evidenced by an opinion of internationally recognized outside counsel) to
license one or more Patent Rights from one or more Third Parties in order to
Develop, Manufacture, Commercialize or use any Product, whether directly or
through any Affiliate or Sublicensee, in the Territory, then Servier may
negotiate and obtain a license under such Patent Right(s) (each such Third Party
license referred to herein as a “Third Party License”).  Without prejudice to
the provisions of Section 11.2 and Section 12.1, if any payments are due to a
Third Party pursuant to a Third Party License or in the context of proceedings
brought by any Third Party alleging that one or more Patent Rights of such Third
Party is infringed by the Development, Manufacture, Commercialization or use any
Product, then Servier may deduct such payment(s) from the Royalties associated
to such Product otherwise payable under Section 8.4, *.  

8.5.2For the avoidance of doubt, Sorrento shall be solely responsible for all
license payments, milestones and royalties owed by Sorrento to a Third Party
with respect to any Sorrento Contribution pursuant to a license agreement with a
Third Party, on Intellectual Property Rights or Know How that is owned or
licensed by Sorrento relating to any Sorrento Contribution on or prior to the
Effective Date, provided that, notwithstanding the foregoing and except with
respect to the Sorrento Deliverables, Sorrento shall not be responsible for any
additional license payments, milestones and royalties to * for Servier’s
exercise of its rights under this Agreement.

Section 8.6Additional Anti-PD-1 Products. In the event that Servier elects to
Develop and Commercialize any Additional Anti-PD-1 Products, Servier shall make
the following payments to Sorrento, in lieu of its payments to Sorrento pursuant
to Section 8.2 and Section 8.3 above, in consideration of the rights granted to
it under this Agreement.

8.6.1Servier Additional Anti-PD-1 Products.

8.6.1.(a)Development and Regulatory Milestones. Upon initial achievement of the
applicable Development Milestone Events set forth in the table of Section 8.2
for the first Servier Additional Anti-PD-1 Product, Servier will pay Sorrento
non-refundable and non-creditable payments equal to * of the applicable payment
amounts set forth in Section 8.2.  For clarity, such payments shall be made only
once irrespective of the number of Servier Additional Anti-PD-1 Products that
are developed and only to the extent they have not been paid for the Initial
Product.

8.6.1.(b)Sales Milestones. For each Servier Additional Anti-PD-1 Product
Developed under this Agreement, Servier shall pay Sorrento non-refundable and
non-creditable payments in an amount equal to those set forth in * upon the
achievement of the milestones set forth therein on a Servier Additional
Anti-PD-1 Product-by- Servier Additional Anti-PD-1 Product basis.

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

26

--------------------------------------------------------------------------------

 

8.6.1.(c)Royalties.  For each Servier Additional Anti-PD-1 Product Developed
under this Agreement, Servier shall pay Sorrento the royalty amounts set forth
in * on Royalty Bearing Net Sales of such Servier Additional Anti-PD-1 Product. 

8.6.2Sorrento Additional Anti-PD-1 Products.

8.6.2.(a)Development and Regulatory Milestones. Upon achievement of the
applicable Development Milestone Events set forth in the table of Section 8.2
for any Sorrento Additional Anti-PD-1 Product, Servier will pay Sorrento
non-refundable and non-creditable payments equal to the applicable payment
amounts set forth in *, provided, however, that such payments shall be due only
if Sorrento has borne the costs of characterizing any Antibody Controlled by
Sorrento that may be included in any such Sorrento Additional Anti-PD-1 Product
and performing the studies needed for the IND, which studies are substantially
similar to the studies conducted by Sorrento for the Initial Antibody.

8.6.2.(b)Sales Milestones. For each Sorrento Additional Anti-PD-1 Product
Developed under this Agreement, Servier shall pay Sorrento non-refundable and
non-creditable payments in an amount equal to those set forth in * upon the
achievement of the milestones set forth therein on a Sorrento Additional
Anti-PD-1 Product-by- Sorrento Additional Anti-PD-1 Product basis.

8.6.2.(c)Royalties.  For each Sorrento Additional Anti-PD-1 Product Developed
under this Agreement, Servier shall pay Sorrento the royalty amounts set forth
in * on the Royalty Bearing Net Sales of such Sorrento Additional Anti-PD-1
Product.

Section 8.7Payments for Derivative Products. For each Derivative Product
developed under this Agreement and Covered by a Valid Claim of a Sorrento Patent
Right, Servier shall pay Sorrento an amount equal to *.

Section 8.8*:

8.8.1*

8.8.2*

8.8.3*.

*.

Section 8.9Payment Terms

8.9.1Payment. All payments made by Servier pursuant to this ARTICLE 8 shall be
made in immediately available funds by wire transfer to such bank and account of
Sorrento as may be designated from time to time by Sorrento.

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

27

--------------------------------------------------------------------------------

 

8.9.2Terms. Except as otherwise set forth herein, all other payments due
hereunder will be paid within forty-five (45) days following receipt of an
invoice requesting such payment. 

8.9.3Invoices. All invoices provided to Servier hereunder should include
Sorrento’s bank details, the contact name for issue resolution and will be
marked for the attention of the Alliance Manager.

8.9.4Late Payment.  Interest shall accrue on any late payment of fees owed to
Sorrento not made on the date such payment is due, at an annual interest rate
equal to the lesser of (a) the Euribor one month with respect to payments in
Euros or (b) the highest rate permissible by Law, with such interest accruing
from the date the payment was originally due to Sorrento.

8.9.5Taxes and Withholding. All payments under this Agreement shall be made
without any deduction or withholding for or on account of any tax, except as set
forth in this Section 8.9.5.  The Parties agree to cooperate with one another
and use reasonable efforts to minimize under applicable Law obligations for any
and all income or other taxes required by applicable Law to be withheld or
deducted from any of the royalty and other payments made by or on behalf of a
Party hereunder (“Withholding Taxes”). The applicable paying Party under this
Agreement (the “Paying Party”) shall, if required by applicable Law, deduct from
any amounts that it is required to pay to the recipient Party hereunder (the
“Payee Party”) an amount equal to such Withholding Taxes.  Such Withholding
Taxes shall be paid to the proper taxing authority for the Payee Party’s account
and, if available, evidence of such payment shall be secured and sent to Payee
Party within thirty (30) days of such payment.  The Paying Party shall, at the
Payee Party’s sole cost and expense, as mutually agreed by the Parties, do all
such lawful acts and things and sign all such lawful deeds and documents as the
Payee Party may reasonably request to enable the Paying Party to avail itself of
any applicable legal provision or any double taxation treaties with the goal of
paying the sums due to the Payee Party hereunder without deducting any
Withholding Taxes.

8.9.6Conversions. With respect to amounts required to be converted into another
currency for calculation of the Net Sales amount, the milestones and the Royalty
payments, such amount shall be converted using a rate of exchange which
corresponds to the average quarterly rate published by the European Central Bank
as used by Servier for conversion between the relative currencies for its
reporting period in its books and records that are maintained in accordance with
Accounting Standards, as applicable, for its external reporting.

Section 8.10Reports and Audits.

8.10.1Sales Payment Reports. After the First Commercial Sale by the Seller of a
Product requiring the payments due to Sorrento pursuant to Section 8.3 or
Section 8.4 and ending, on a Product-by-Product basis, following the last to
expire Royalty Term with respect to such Product, Servier shall send to Sorrento
a written report within thirty (30) days following the beginning of each
Calendar Quarter. Such report shall state, for the previous Calendar Quarter the
description of each Product sold, by country, the corresponding Net Sales and
the calculation of any milestones fees and Royalties due.

28

--------------------------------------------------------------------------------

 

8.10.2Records; Inspection.  Each Party shall keep complete, true and accurate
books of account and records for the purpose of determining the amounts payable
under this Agreement. Such books and records shall be kept at the principal
place of business of each Party, as the case may be, for at least three (3)
years following the end of the six (6) month period to which they pertain.  Each
Party (the “Audited Party”) shall make such account and records available, on
reasonable notice sent by the other Party (the “Auditing Party”), for inspection
during business hours, with not less than thirty (30) Business Days’ advance
written notice, by an independent auditor nominated by such and reasonably
acceptable for the Audited Party, for the purpose of verifying the accuracy of
any statement or report given by the Audited Party. Such auditor shall advise
the Parties simultaneously promptly upon its completion of its audit whether or
not the payments due hereunder have been accurately recorded, calculated and
reported, and, if not, then the amount of such discrepancy. A Party’s financial
records with respect to a given period of time shall only be subject to one (1)
audit, except in the case of fraud.  The Auditing Party’s right to perform an
audit pertaining to any Calendar Year shall expire three (3) years after the end
of such Calendar Year. The auditor shall be required to keep confidential all
information learnt during any such inspection, and to disclose to the Auditing
Party only such details as may be necessary to report the accuracy of the
Audited Party’s statement or report. The Auditing Party shall be responsible for
the auditor’s costs, unless the auditor certifies that there was a variation or
error producing an increase exceeding five percent (5%) of the royalty amount
stated for any period covered by the inspection, then all reasonable costs
relating to the inspection for such period and any unpaid amounts that are
discovered shall be paid promptly by the Audited Party. 

Section 8.11No Guarantee of Success. Servier makes no representation, warranty
or covenant, either express or implied, that (a) it will successfully Develop,
Manufacture, Commercialize or continue to Develop, Manufacture or Commercialize
any Product in any country, or (b) if Commercialized, that any Product will
achieve any particular sales level, whether in any individual country or
cumulatively throughout the Territory .

ARTICLE 9.INTELLECTUAL PROPERTY AND PATENT RIGHTS

Section 9.1Ownership.

9.1.1Background IP. With respect to all Know-How and Intellectual Property
Rights Controlled by a Party prior to the Effective Date or developed separate
and apart from this Agreement (“Background IP”), as between the Parties, such
Background IP shall be deemed owned by the Party Controlling such Know-How and
Intellectual Property Rights.

9.1.2Inventions. Subject to the provisions of the subsequent sentence, any
invention invented or Know How generated solely by employees, agents, or
independent contractors of a Party or its Affiliates in the course of performing
activities under this Agreement, together with all Intellectual Property Rights
therein, shall be owned by such Party (“Sole Invention”).  Any invention made or
Know How (a) generated jointly by at least one (1) employee, agent, or
independent contractor of each Party or such Party’s Affiliate  in the course of
performing activities under this Agreement or (b) invented or generated solely
by employees, agents, or independent contractors of a Party or its Affiliates in
the course of performing activities under this Agreement or an R&D Agreement but
financed by the other Party pursuant to this

29

--------------------------------------------------------------------------------

 

Agreement or an R&D Agreement (except as and to the extent otherwise provided in
the applicable R&D Agreement), together with all Intellectual Property Rights
therein (“Joint Inventions”, and all Patents covering such Joint Inventions,
hereinafter, “Joint Patents” and any other Intellectual Property Rights
(excluding Trademarks) in and to such Joint Inventions, hereinafter “Joint Other
Intellectual Property Rights”), shall be owned jointly by the Parties in
accordance with joint ownership interests of co-inventors or their respective
contributions. Each Party shall promptly disclose to the other Party in writing
any inventions and any written invention disclosures, or other similar
documents, submitted to it by its employees, agents, or independent contractors
describing each and every invention that may be either a Sole Invention or a
Joint Invention, and all Know-How relating to such invention.  

9.1.3Joint IP. Subject to and except as otherwise provided in this Agreement
including with respect to the exclusive licenses granted to Servier hereunder
with respect to the Products and the non-compete obligation in Section 11.6,
each Party shall have the right to freely sell, assign, license, encumber and
otherwise exploit Joint Inventions, Joint Patents and Joint Other Intellectual
Property Rights without notice or accounting to the other Party.

Section 9.2Patent Right Prosecution.

9.2.1Patent Committee. Within fifteen (15) days of the Effective Date, the
Parties shall establish a patent committee comprised of an equal number of
representatives of Sorrento and Servier (the “Patent Committee”). The Patent
Committee shall define the proposed strategy, review and validate the proposed
claims and review all significant matters relating to the prosecution and
defense of the Sorrento Contribution Patent Rights, and Joint Patents relating
to the Sorrento Contributions. In addition, the Parties acknowledge and agree
that *. This strategy shall be handled in close coordination with Servier
through the Patent Committee. Sorrento shall have the final decision making with
respect to the Sorrento Contribution Patent Rights including the Sorrento
Anti-PD-1 Patent Rights as long as it is established that such decision does not
adversely impact Servier’s rights under this Agreement and, unless otherwise
agreed in the relevant R&D Agreement, Servier shall have the final decision
making with respect to the Joint Patent Rights as long as it is established that
such decision does not adversely impact Sorrento’s rights under this Agreement
including Section 13.4.1(e).

9.2.2Sorrento Patent Rights. Except as and to the extent expressly and
specifically provided in this ARTICLE 9, Sorrento shall have the right and
authority to control the preparation, filing, prosecution and maintenance of the
Sorrento Patent Rights on a worldwide basis in its sole discretion and control.
Sorrento shall be responsible, at its sole cost and expense, for filing,
prosecuting and maintaining all such Sorrento Patent Rights on a worldwide
basis.

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

30

--------------------------------------------------------------------------------

 

9.2.2.(a)Sorrento Contribution Patent Rights. Sorrento shall provide Servier
with a copy of all material communications from patent authorities in the
Territory regarding the Sorrento  Contribution  Patent Rights, and shall provide
drafts of any material filings or responses to be made to such patent
authorities with respect to such Sorrento Contribution Patent Rights in a timely
manner and shall take into account any reasonable comments from Servier,
provided that Sorrento shall follow Servier’s reasonable instructions with
respect to the opt-out procedure for Unitary/European patents, and Servier’s
reasonable instructions with respect to the order of review of the claims by the
patent offices as applicable, the correction of any possible issue identified by
Servier from time to time and the territories. Notwithstanding the foregoing, if
Sorrento determines in its sole discretion to abandon or not maintain any
Sorrento  Contribution Patent Rights, Sorrento shall provide Servier with at
least forty-five (45) days prior written notice of such determination and, if
Servier so requests, shall provide Servier with the opportunity to prosecute and
maintain such Sorrento Contribution Patent Rights in the name of Servier, at
Servier’s sole cost and expense; in which case, such Patent shall be assigned to
Servier and shall cease to be a Sorrento Patent Right.    

9.2.3Servier Patent Rights. Subject to Section 9.2.1 above, Servier shall have
the right and authority to control the preparation, filing, prosecution and
maintenance of the Servier Patent Rights on a worldwide basis in its sole
discretion and shall be responsible, at its sole cost and expense, for filing,
prosecuting and maintaining all such Servier Patent Rights.

9.2.4Joint Patents. In the event the Parties conceive or generate any Joint
Patents, Servier shall be responsible for such filing, prosecution and
enforcement of Joint Patents to the extent they are specifically related to the
Initial Products and, unless otherwise agreed in the relevant R&D Agreement, the
Additional Anti-PD1 Products. If the Joint Patents are not specifically related
to the Initial Products and, unless otherwise agreed in the relevant R&D
Agreement, the Additional Anti-PD1 Products, the Patent Committee will promptly
meet to discuss whether to seek patent protection thereon and if patent
applications are to be filed, the Parties’ rights and responsibilities regarding
filing, prosecution and enforcement. All costs and expenses of filing,
prosecuting and maintaining a Joint Patent shall be shared equally by the
Parties. The Party that prosecutes a given Joint Patent (the “Prosecuting
Party”) shall provide the other Party the opportunity to review and comment on
any and all such prosecution efforts regarding the applicable Joint Patent, and
such other Party shall provide the Prosecuting Party reasonable assistance in
such efforts; provided that the Prosecuting Party shall have final control over
such prosecution efforts after reasonably considering the other Party’s
comments, if any in good faith. The Prosecuting Party shall provide the other
Party with a copy of all material communications from any Patent authority in
the applicable jurisdictions regarding the Joint Patent being prosecuted by such
Party, and shall provide drafts of any material filings or responses to be made
to such Patent authorities a reasonable amount of time, but in no event less
than forty (40) days, in advance of submitting such filings or responses. In
particular, each Party agrees to provide the other Party with all information
necessary or desirable to enable the other Party to comply with any duty of
candor or duty of disclosure requirements of any Patent authority.

9.2.5Cooperation in Prosecution.  Each Party shall provide the other Party all
reasonable assistance and cooperation in the Patent prosecution efforts
described above in this Section 9.2, including providing any necessary powers of
attorney and executing any other required documents or instruments for such
prosecution.

31

--------------------------------------------------------------------------------

 

Section 9.3Patent Term Extensions. Servier will have the sole right but not the
obligation to apply for and obtain any patent term extension, supplementary
protection certificates or similar extension of rights, for any
Sorrento  Contribution  Patent Rights and any Joint Patents specifically related
to the Sorrento Contributions, provided that Servier will consult with Sorrento
before applying for or obtaining any such extensions with respect to any
Sorrento Contribution Patent Rights and any Joint Patents specifically related
to the Sorrento Contributions.  Sorrento will provide reasonable assistance in
connection with obtaining any such extensions including, to the extent
reasonably and legally required in a particular country or region, making
available a copy of the necessary documentation to enable Servier to obtain the
extension in such country. 

Section 9.4Intellectual Property Litigation. Except as and to the extent
expressly provided in this Section 9.4, Sorrento shall have the right, but not
the obligation, to bring or defend an infringement action with respect to
Sorrento Patent Rights at its own expense, in its own name and entirely under
its sole discretion and control.

9.4.1Notice and Cooperation.  Sorrento shall promptly notify Servier, to the
extent Sorrento becomes aware (a) of any suspected or threatened infringement of
any Sorrento Contribution Patent Rights (including any “patent certification”
filed in the United States under 21 U.S.C. §355(b)(2) or 21 U.S.C. §355(j)(2) or
similar provisions in other jurisdictions or of any declaratory judgment, or
similar action alleging the invalidity, unenforceability or non-infringement of
any Sorrento Contribution Patent Rights or any administrative challenge to any
Sorrento Contribution Patent Rights under Chapters 31 and 32 of Title 35, USC or
similar provisions in other jurisdictions alleging the unpatentability of any
Intellectual Property) in the Field, (b) of any claim that the exercise of the
rights granted hereunder under the Sorrento Contribution Patent Rights infringes
any Intellectual Property Rights (excluding Trademarks) of a Third Party in the
Field, (c) of any claims of alleged patent infringement with respect to the
Development, Manufacture or Commercialization of the Sorrento Contributions in
the Field and (d) of any suspected or actual misappropriation of the Sorrento
Know-How required to be transferred to Servier under this Agreement in the Field
(each, a “Third Party IP Claim”).

9.4.2Servier’s First Right. Servier may in its sole discretion, but shall not be
required to, bring legal action against any Third Party or defend a Third Party
IP Claim, at its own cost and expense.  Prior to bringing or defending a legal
action, Servier shall discuss its intention with Sorrento (subject to Sorrento
entering into a common interest agreement if requested by Servier and without
disclosing any information that would compromise attorney-client privilege or
similar privileges), and shall take Commercially Reasonable Efforts to consider
Sorrento’s input in good faith. If Servier decides to bring or defend a legal
action and Sorrento is required to join as a necessary party to such action and
the Third Party brings a counterclaim against Sorrento, Servier shall defend,
indemnify and hold harmless any Sorrento Indemnitees from and against any and
all Damages to the extent incurred as a result of or arising out of any such
counterclaim brought against one or more of Sorrento Indemnitees.

9.4.3Sorrento’s Second Right. If Servier decides that it will not bring legal
action or defend a Third Party IP Claim under Section 9.4.2, then it shall
promptly notify Sorrento.  Upon receipt of such notice of intent to decline
action, Sorrento, may, but shall not be required to, bring legal action or
defend against any an Exclusive Third Party IP Claim, in its own name and at its
own cost, provided that Sorrento shall not be entitled to bring such action if
in Servier’s reasonable judgment such action may adversely impact the
Development or Commercialization of any Product.

32

--------------------------------------------------------------------------------

 

9.4.4Cooperation and Settlement.  During the pendency of such action with
respect to any Third Party IP Claim, at the other Party’s request, the Party
responsible for defending or enforcing any such action (the “Responsible Party”)
shall provide the other Party with all information reasonably requested
regarding the status of such action (subject to the other Party entering into a
common interest agreement if requested by the Responsible Party, and without
disclosing any information that would compromise attorney-client privilege or
similar privileges).  All materials provided by the Responsible Party to the
other Party shall be treated as the Responsible Party’s Confidential
Information. In any action or defense initiated by the Responsible Party, the
other Party shall be entitled to, and if legally required shall, join the action
so long as the Responsible Party retains at all times the sole right to direct
and control the action (including the choice of its own counsel). The other
Party is entitled to be independently represented by counsel of its choice, at
its expense.  When either Party is bringing or defending an action with respect
to any Third Party IP Claim, then (a) upon request by the Responsible Party, the
other Party will assist in the defense against or enforcement of such action at
the other Party’s costs, including if required or desirable to bring, maintain
or prove damages in such action, furnishing a power of attorney, furnishing
documents and information, cooperating in discovery, providing access to
witnesses (including inventors) and executing all necessary documents as such
Party may request, and (b) neither Party shall settle, consent to judgment or
otherwise voluntarily dispose of the suit or action without the prior written
consent of the other Party, which consent shall not be unreasonably delayed,
conditioned, or withheld if such settlement, consent to judgment or other
voluntary disposition does not impose any liability on the other Party (other
than liability that is fully satisfied by the settling Party on behalf of the
other Party) and does not impose any restrictions on the other Party. 

9.4.5Allocation of Proceeds. The proceeds recovered from any Third Party IP
Claims described in this Section 9.4 shall be first allocated to the
reimbursement of the reasonable attorneys’ fees and out-of-pocket costs incurred
by the Party who exercises its enforcement rights with respect to the Third
Party IP Claims under this Section 9.4 (excluding the Damages paid in accordance
with the last sentence of Section 9.4.2). If such recovery is insufficient to
cover all such costs and expenses of both Parties, it shall be shared between
the Parties, with the Party who exercises its enforcement rights under this
Section 9.4 and recovers damages retaining seventy percent (70%) and the other
Party retaining thirty percent (30%) of such funds. The remaining portion of
proceeds shall be allocated to Servier and treated as Royalty Bearing Net Sales
for the payment of Royalty and Sales Milestones to Sorrento.

Section 9.5Trademarks and Domain Names

9.5.1Servier shall select one or more product trademarks (including backup
trademarks) for the Products for use by Servier in the Territory (including
backup trademarks) that are not confusingly similar to or otherwise infringes
Sorrento’s Trademarks (the “Product Trademarks”).  Servier (or its local
Affiliates, as appropriate) shall own and retain all rights to Product
Trademarks, together with all goodwill associated therewith, worldwide, and all
e-brands, trade dress, service marks, domain names, designs and copyrights for
the Product in the Territory.

33

--------------------------------------------------------------------------------

 

9.5.2Servier shall be responsible for filing and registering Product Trademarks
at Servier’s expense and in its own name. Servier may, at its own discretion,
select for the Product Trademark a trademark which was already filed or
registered in Servier’s portfolio. Servier shall have the right but not the
obligation to use a single global product trademark in the Territory. Servier
shall have the right to affix any logo or trade name of its choice on the
Product in the Territory. 

9.5.3Servier may also select domain names including or close to Product
Trademarks. Servier shall be responsible for filing and registering these domain
names at Servier’s expense and in its own name.

9.5.4Sorrento does not have and shall not acquire any interest, title or right
in any of the Product Trademarks or other Servier’s trademarks, trade dress,
logos, trade names and designs. Sorrento shall not directly or indirectly seek
through judicial or administrative process, to invalidate, oppose or challenge
the validity, enforceability or scope of any Product Trademarks or other trade
dress, logos, trade names and designs used in connection with The Products.
During the term of this Agreement and thereafter, Sorrento undertakes not to
take any actions and not to assist in any such actions to acquire any property
rights in and to the Product Trademarks and any trade dress, logos, trade names,
and designs used in connection with the Products, in particular not to register
nor attempt to register in its name any trademark, trade name, trade or designs,
identical or similar to the Product Trademarks and any trade dress, logos, trade
names, and designs used in connection with the Products. Sorrento shall not
register nor use directly or indirectly any domain name including a name
identical to or similar to the Product Trademarks or Servier’s trade names.

9.5.5Any and all use by Sorrento or its Affiliates of the Product Trademarks or
and any trade dress, logos, trade names, and designs used in connection with the
Products shall be submitted to Servier’s prior express written approval.

9.5.6Sorrento shall maintain vigilance in the Territory and shall promptly
notify Servier of any infringements or possible infringements of the Product
Trademarks and any trade dress, logos, trade names, and designs used in
connection with the Products of which it becomes aware.

9.5.7Servier may, but shall not be required to, bring legal action against any
such infringement or threatened infringement of which it is aware or which is
brought to its attention by Sorrento  or others. In bringing any such action,
Servier shall act in its own name. Sorrento shall refrain from instituting any
action against any such infringement of the Product Trademarks and any trade
dress, logos, trade names, and designs used in connection with the Products.

ARTICLE 10.CONFIDENTIAL INFORMATION

Section 10.1Confidentiality. Except to the extent expressly authorized by this
Agreement or agreed in writing by the Parties, during the Term and for a period
of five (5) years after its termination or expiration, the Parties agree that
the Receiving Party shall: (a) keep the Disclosing Party’s Confidential
Information confidential; (b) not disclose, or permit the disclosure of, the
Disclosing Party’s Confidential Information; and (c) not use, or permit to be
used, the Disclosing Party’s Confidential Information for any purpose other than
as expressly permitted under the terms of this Agreement.

34

--------------------------------------------------------------------------------

 

Section 10.2Authorized Disclosure. The Receiving Party shall only be entitled to
disclose, on a need to know basis for the purpose of the performance of the
Agreement, Confidential Information of the Disclosing Party to its directors,
employees, Affiliates, consultants, advisors, Sublicensees (or potential
Sublicensees solely to the extent necessary for the evaluation of a potential
sublicense), or Third Party subcontractors (collectively the “Authorized
Recipients”); provided that such Authorized Recipients are bound by
confidentiality and restricted use obligations or professional standards of
confidentiality with respect to such Confidential Information that are at least
as stringent as those set forth in this Agreement. The Receiving Party shall be
responsible towards the Disclosing Party for any breach by its Authorized
Recipients of any such confidentiality and restricted use obligations. 

Section 10.3Disclosure to Third Parties. Notwithstanding the foregoing
provisions of Section 10.1, each Party may disclose Confidential Information of
the Disclosing Party to the extent such disclosure is reasonably necessary:

10.3.1to Competent Authorities (a) to the extent desirable to obtain or maintain
Regulatory Approvals for any Product within the Territory, and (b) in order to
respond to inquiries, requests or investigations relating to Products or this
Agreement;

10.3.2in connection with filing or prosecuting Patent Rights or trademark
rights, in each case relating to Products, as permitted by this Agreement;

10.3.3in connection with prosecuting or defending litigation as permitted by
this Agreement;

10.3.4subject to the provisions of Section 10.8, in connection with or included
in scientific presentations and publications relating to Products, including
abstracts, posters, journal articles and the like, and posting results of and
other information about clinical trials to clincialtrials.gov or similar
websites; and

10.3.5to the extent necessary in order to enforce its rights under this
Agreement.

If a Party deems it reasonably necessary to disclose Confidential Information
belonging to the other Party pursuant to this Section 10.3, then the former
Party shall, if available, use commercially reasonable effort to obtain a
protective order, confidential treatment or other similar measures narrowing the
scope of such use and public or other disclosure of such Confidential
Information and otherwise take such measures to ensure confidential treatment of
such information as is reasonably required. For clarification, any such limited
disclosure shall not cause any such information to cease to be Confidential
Information.

Section 10.4Excluded Information. Notwithstanding Section 10.1, the Confidential
Information of the Disclosing Party shall not include information or materials
that:

10.4.1at the time of disclosure to, or acquisition by, the Receiving Party or
its Affiliates is generally available to the public, or after the time of
disclosure or acquisition is generally available to the public through no
wrongful act or omission of the Receiving Party or its Authorized Recipients in
breach of this Agreement;

35

--------------------------------------------------------------------------------

 

10.4.2was in the lawful possession and at the free disposal of the Receiving
Party prior to disclosure by the Disclosing Party, as evidenced by written
records then in the possession of the Receiving Party; 

10.4.3is rightfully made available to the Receiving Party by Third Parties not
bound by confidentiality or restricted use obligations; or

10.4.4is independently discovered or developed by the Receiving Party without
use of the Confidential Information of the Disclosing Party, as evidenced by
written records then in the possession of the Receiving Party.

Section 10.5Legally Required Disclosures. The obligations set forth in this
ARTICLE 10 will not apply to Confidential Information of the Disclosing Party
that is disclosed by the Receiving Party in order to comply with the
requirements of applicable Law, provided that the Receiving Party shall to the
extent possible give reasonable advance written notice of such disclosure to the
Disclosing Party and will cooperate with the Disclosing Party in protecting
against any such disclosure and/or obtaining a protective order, confidential
treatment or other similar measures narrowing the scope of such use and public
or other disclosure of such Confidential Information and otherwise taking such
measures to ensure confidential treatment of such information as is reasonably
required. Any such compelled disclosure will be to the minimum extent
permissible as required by applicable Law. For clarification, any such limited
disclosure shall not cause any such information to cease to be Confidential
Information.

Section 10.6Agreement Termination. Upon termination of this Agreement, at the
Disclosing Party’s request,  subject to Section 13.4.3 the Receiving Party will
return or destroy all documents or other media containing Confidential
Information of the Disclosing Party, provided however that the Receiving Party
may retain one (1) copy for archival and compliance purposes, and as required by
applicable Law or regulatory requirement.

Section 10.7Remedies. The Parties agree that money damages may not be an
adequate remedy if this ARTICLE 10 is breached and, therefore, either Party may,
in addition to any other legal or equitable remedies, seek an injunction or
other equitable relief against such breach or threatened breach without the
necessity of posting any bond or surety.

Section 10.8Scientific Publications or Communications. As between the Parties
and except as otherwise agreed in an R&D Agreement, Servier and its designees
shall have the exclusive right to make scientific publications or communications
with respect to the Products, and to disclose Data in clinical trial registries.

ARTICLE 11.REPRESENTATIONS, WARRANTIES & COVENANTS; NON-COMPETE

Section 11.1Representations and Warranties of Both Parties. Each Party
represents and warrants to the other Party, at the Effective Date, that:

11.1.1such Party is duly incorporated, validly existing and in good standing
under the Laws of the jurisdiction of its incorporation and has full corporate
power and authority to enter into this Agreement and to carry out the provisions
hereof;

36

--------------------------------------------------------------------------------

 

11.1.2this Agreement has been duly executed and delivered on behalf of such
Party, and constitutes a legal, valid and binding obligation, enforceable
against it in accordance with the terms hereof; and 

11.1.3the execution and delivery of this Agreement by such Party do not, and the
performance of this Agreement by such Party, including the grant of rights to
the other Party pursuant to this Agreement, will not: (a) conflict with, or
result in any violation of or default under, any agreement, instrument or
understanding, oral or written, to which it or any Affiliate is a party or by
which it or any Affiliate is bound; (b) conflict with any rights granted by such
Party to any other Third Party or breach any obligation that such Party has
undertaken to any Third Party; or (c) violate any provision of any applicable
Law.

Section 11.2Representations and Warranties of Sorrento. *, Sorrento hereby
represents to Servier that, at the Effective Date:

11.2.1Sorrento has the right to grant the rights granted to Servier under this
Agreement, and no rights granted to Servier pursuant to this Agreement are in
violation of any agreement between Sorrento or any of its Affiliates and any
Third Party;

11.2.2None of Sorrento or its Affiliates, or any Third Party acting by or on
behalf of Sorrento or any of its Affiliates in connection with the research,
development or manufacture of the Product has been debarred or is subject to
debarment;

11.2.3Sorrento is the owner of and Controls the Sorrento Contribution Patent
Rights listed in Schedule 11.2.3 (a) (“Owned Sorrento Contribution Patent
Rights”). Each of the Owned Sorrento Contribution Patent Rights has been filed
in good faith, has been prosecuted in accordance with any applicable duty of
candor and has been maintained in a manner consistent with Sorrento’s standard
practice, in each case in each applicable jurisdiction in which such Sorrento
Contribution Patent Rights have been filed, and no official final deadlines with
respect to prosecution thereof have been missed and all applicable fees have
been paid on or before the due date for payment;  

11.2.4All inventors of all Owned Sorrento Contribution Patent Rights have been
identified as such in the filings with the relevant patent offices;

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

37

--------------------------------------------------------------------------------

 

11.2.5Sorrento does not Control other Patent Rights Covering Sorrento
Contributions than the Owned Sorrento Contribution Patent Rights listed in
Schedule 11.2.3;  

11.2.6Neither Sorrento nor any of its Affiliates has granted any right or
license, or agreed to grant any right or license, to any Third Party other than
* (the right of which are not conflicting with those granted to Servier under
this Agreement), to any of Sorrento Contribution Patent Rights;

11.2.7All of Sorrento’s and its Affiliates’ officers, employees, independent
contractors, consultants, and agents performing activities under this Agreement
have executed agreements requiring assignment or licensing to Sorrento of all
inventions patented under as an Owned Sorrento Contribution Patent Right made
during the course of and as a result of their association with Sorrento or its
Affiliate, as applicable, and obligating the individual to maintain as
confidential the confidential information of Sorrento or its Affiliate, as
applicable;

11.2.8There are no agreements to which Sorrento or any of its Affiliates is a
party under which Sorrento or any of its Affiliates obtains or has obtained a
license or other right to Sorrento Contributions (for avoidance of doubt, not
including the research tools, diagnostics or equipment used in connection with
the Development and Manufacture of the Initial Product) from a Third Party other
than * to Develop, file, use, manufacture or Commercialize the Sorrento
Contributions in the Field in the Territory;

11.2.9There is no pending or, threatened in writing claim, suit, action,
litigation or other proceeding brought by a Third Party against Sorrento or any
of its Affiliates (a) challenging the validity or enforceability of any of
Sorrento Contribution Patent Rights in any portion of the Territory, (b)
claiming that the Development, filing, use, manufacture or Commercialization of
any of the Sorrento Contributions in the Territory constitutes or would
constitute infringement of such Third Party’s Intellectual Property Right(s), or
(c) seeking to subject any of Sorrento Contribution Patent Rights to
interference, reexamination, reissue, revocation, opposition, appeal or other
administrative proceedings, and, in each case of clauses (a), (b) and (c), to
Sorrento’s Knowledge, there is no Third Party Intellectual Property Right that
would reasonably be expected to give rise to any such claim, suit, action,
demand or other proceeding;

11.2.10Neither Sorrento nor any of its Affiliates has received any written
communications alleging that it has infringed, misappropriated or otherwise
violated, or that it would infringe, misappropriate or otherwise violate,
through the manufacture, use, import, export, sale, or offer for sale of any of
the Products in the Territory or any portion thereof, any Intellectual Property
Rights or Know How Controlled by any Third Party. To Sorrento’s Knowledge, the
Development, manufacture, use or Commercialization of the Sorrento Contributions
as contemplated in accordance with this Agreement does not infringe the
Intellectual Property Rights or misappropriate the Know How of any Third
Party;  

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

38

--------------------------------------------------------------------------------

 

11.2.11Sorrento has taken reasonable precautions to preserve the confidentiality
of the Sorrento Know-How required to be transferred to Servier under this
Agreement; 

11.2.12Sorrento has disclosed or made available to Servier in writing, complete
and correct copies of: (a) any material data from studies of the Initial Product
in its possession, and (b) all material regulatory filings and correspondence
between Sorrento and its Affiliates, on the one hand, and any Competent
Authority in the Territory on the other hand, relating to the Initial Product;

11.2.13All studies conducted specifically for the Initial Antibody or Initial
Product that have been conducted by Sorrento or any of its subcontractors, and
in accordance with applicable Laws by persons with appropriate education,
knowledge and experience;

11.2.14The documents containing Data and Sorrento Know-How disclosed or made
available to Servier in the context of the negotiation of this Agreement are
true and accurate copies of what they purport to be;

11.2.15No information or materials provided by Sorrento to Servier (whether
prepared by Sorrento or any subcontractor) contain any materially untrue or, to
Sorrento’s Knowledge, materially misleading statement of a material fact or omit
to state a material fact, with respect to the efficacy, side effects or
preclinical or clinical testing of the Initial Product; and

11.2.16Sorrento has completed an effective transfer of all technology necessary
to Manufacture the Initial product to *.

*

Section 11.3Exclusions.

11.3.1The representations and warranties in Section 11.2 shall not include any
representations or warranties regarding the research tools, diagnostics or
equipment used in connection with the Development and Manufacture of the Initial
Product.

11.3.2Changes in Legislation. Sorrento shall not be liable for breach of the
representations and warranties in Section 11.2 to the extent that such liability
would not have occurred but for the passing of, or change in, any law, statute,
ordinance, rule, regulation, or administrative practice of any governmental or
regulatory body (including any change of tax legislation or the increase in the
rates of taxes) after the date of this Agreement.

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

39

--------------------------------------------------------------------------------

 

11.3.3Changes Attributable to Servier. Sorrento shall not be liable for breach
of the representations and warranties in Section 11.2 in respect of any
Damages  to the extent resulting from, or increased by any voluntary act or
voluntary omission of Servier, or their respective directors, officers,
employees, agents or other representatives, after the date of this Agreement
including Servier’s exercise of its rights other than as permitted under this
Agreement or Servier’s failure to comply with its obligations under this
Agreement.  

11.3.4Non-Compliance by Servier. Sorrento shall not be liable for breach of the
representations and warranties in Section 11.2 in respect of any Damages to the
extent that Servier has violated its obligation to mitigate damages under sec.
254 BGB.  

Section 11.4Disclaimer.  EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
NEITHER PARTY MAKES (AND EACH PARTY EXPRESSLY DISCLAIMS) ANY REPRESENTATIONS OR
WARRANTIES OF ANY KIND, WHETHER WRITTEN, ORAL, EXPRESS, IMPLIED STATUTORY OR
OTHERWISE, INCLUDING ANY EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE OR ANY WARRANTIES THAT MAY ARISE FROM A COURSE
OF PERFORMANCE, COURSE OF DEALING OR USAGE OR TRADE WITH RESPECT TO ANY
INTELLECTUAL PROPERTY RIGHTS, TECHNOLOGY OR CONFIDENTIAL INFORMATION OF A PARTY
OR ANY LICENSE GRANTED BY A PARTY UNDER THIS AGREEMENT. IN PARTICULAR, THE
PARTIES AGREE AND EXPLICITLY CONFIRM THAT NONE OF THE REPRESENTATIONS AND
WARRANTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED AS A GUARANTEE BY A PARTY
WITHIN THE MEANING OF SEC. 433 AND 444 GERMAN CIVIL CODE (BÜRGERLICHES
GESETZBUCH, “BGB”) (GARANTIE FÜR DIE BESCHAFFENHEIT DER SACHE). IN THE EVENT OF
ANY REPRESENTATIONS AND WARRANTIES UNDER THIS AGREEMENT BEING INCORRECT IN WHOLE
OR IN PART THE PROVISIONS SET FORTH IN THIS AGREEMENT SHALL APPLY INSTEAD AND TO
THE EXCLUSION OF ANY AND ALL REMEDIES THAT WOULD OTHERWISE BE AVAILABLE TO A
PARTY UNDER THE LAW IN THE EVENT OF A BREACH, EXCEPT IN CASE OF FRAUD, WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE. ANY FURTHER LIABILITY OF THE BREACHING PARTY AND
OF THE BREACHING PARTY'S REPRESENTATIVES, AGENTS AND/OR ADVISORS AND ANY
DIFFERING OR FURTHER RIGHTS OR CLAIMS OF THE NON-BREACHING PARTY EXCEPT AS
OTHERWISE EXPLICITLY PROVIDED FOR IN THIS AGREEMENT OR IN CASE OF FRAUD, WILLFUL
MISCONDUCT OR GROSS NEGLIGENCE, IRRESPECTIVE OF THEIR NATURE OR LEGAL BASIS,
INCLUDING ANY RIGHT TO RESCIND (ANFECHTEN) OR TO WITHDRAW FROM (ZURÜCKTRETEN)
THIS AGREEMENT, TO CLAIM REMEDIATION (NACHERFÜLLUNG), TO REDUCE PRICES UNDER
THIS AGREEMENT AND/OR TO CLAIM DAMAGES (SCHADENSERSATZ) OR REIMBURSEMENT OF
FUTILE EXPENDITURE (ERSATZ VERGEBLICHER AUFWENDUNGEN) ARE HEREBY EXPRESSLY
EXCLUDED AND WAIVED.  

Section 11.5Mutual Covenants. Each Party hereby covenants throughout the Term as
set forth below.

40

--------------------------------------------------------------------------------

 

11.5.1Such Party will not, and will cause its Affiliates not to, employ or use
any contractor or agent that employs any individual or entity (a) that has been
debarred by a Competent Authority under applicable Laws or convicted of a crime
for which such Person could be so debarred, or (b) that is the subject of a
debarment investigation or proceeding of a Competent Authority under applicable
Laws, in each case of clauses (a) and (b), in the conduct of such Party’s or its
Affiliates’ activities under this Agreement; and 

11.5.2Such Party shall not, and shall cause its Affiliates not to, enter into
any agreement or other arrangement with a Third Party that conflicts with the
rights granted to the other Party under this Agreement.

11.5.3If either Party determines in good faith that the licenses under this
Agreement are required to be filed with the Federal Trade Commission (“FTC”)
under the US’s Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15 U.S.C.
§18a) (“HSR”) or with equivalent foreign Governmental Authorities under any
similar foreign Law, then each Party will promptly prepare and submit any
necessary filings and will use commercially reasonable efforts to obtain such
approvals and the Effective Date shall occur upon all such HSR or other
governmental clearances have been obtained. Each Party will be responsible for
its own costs; provided that Servier will pay all filing fee(s) required in the
event of an HSR filing or filing for other governmental clearance.  Both Parties
will use all commercially reasonable efforts to cause the clearance to be
obtained as quickly as possible. However, neither Party will be required to
adversely affect its legal position (e.g., agree to divestitures or product
restrictions) in the interest of expediting such clearance.

Section 11.6Non-Compete.

11.6.1Covenant and Non-Compete. As partial consideration for Sorrento’s rights
and Servier’s obligations set forth in this Agreement, Sorrento covenants and
agrees that, for a period commencing on the Effective Date and continuing until
the * anniversary of the Effective Date (the “Non-Compete Period”), it shall
not, and it shall cause its Affiliates not to, directly or indirectly, through
licensing to or assisting a Third Party or otherwise, Develop, Manufacture or
Commercialize any Competing Products (such activities, a “Competitive Program”)
without the prior written consent of Servier. *.

11.6.2Notwithstanding Section 11.6.1, the Parties acknowledge that Sorrento may
be acquired or merge with a Third Party or acquire a Third Party during the Term
of this Agreement (such transaction, the “Acquisition Transaction”, and such
Third Party, the “Acquiror” or “Acquiree”).  In such event, if the Acquiror or
Acquiree was conducting a Competitive Program prior to the closing of such
Acquisition Transaction, Sorrento shall not be deemed in breach of Section
11.6.1:

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

41

--------------------------------------------------------------------------------

 

11.6.2.(a)If no Sorrento Know-How required to be provided to Servier under this
Agreement shall be used by or on behalf of or shared with the Acquiror or
Acquiree in connection with the subsequent development and commercialization of
such Competing Product, (b) no employees, subcontractors, or other personnel of
Sorrento that previously conducted activities in connection with the Competing
Product may consult in any manner on any subsequent development and
commercialization of any Competing Product and (c) Sorrento shall implement and
maintain a firewall or clean room procedures that meet the industry standard in
order to protect the Parties’ respective Confidential Information; 

11.6.2.(b)If Sorrento or the Acquiror sell or exclusively license to a Third
Party or discontinue the Competing Product within twelve (12) months after the
closing of Acquisition Transaction;

11.6.2.(c)If Acquiror or Acquiree exclusively licensed the Competing Product
prior to or in conjunction with the closing of the Acquisition Transaction; or

11.6.2.(d)If Sorrento or the Acquiror agree to license the Competing Product to
Servier on the same terms as the Initial Product under this Agreement.    

11.6.3Notwithstanding Section 11.6.1, Sorrento shall be entitled to perform
development activities with respect to any Competing Product in collaboration
with Servier pursuant to the R&D Agreement.

11.6.4Notwithstanding the provisions of Section 11.6 or otherwise in this
Agreement and subject to Section 11.6.2 and Section 11.6.3 above, Sorrento shall
be entitled to perform research activities (but excluding any Clinical Studies
or Commercialization activities) on a Competing Product provided that: (a)
Sorrento shall not sell, transfer, or grant to any rights such Competing Product
prior to the expiration of the Non-Compete Period;  and (b) following the
expiration of the Non-Compete Period, if Sorrento intends to start a process to
sell, transfer, or grant any rights to such Competing Product or receives a
written offer from a Third Party to enter into negotiations for the sale,
transfer, or grant of any rights to such Competing Product, then, in each case,
Sorrento shall provide Servier with a written notice including a sufficient data
package prior to commencing such processes or responding to such offer, as
applicable (the “Competing Product ROFN Notice”). If Servier notifies to
Sorrento of its interest to license such Competing Product within thirty (30)
days following receipt of the Competing Product ROFN Notice (“Competing Product
ROFN Election Notice”), Sorrento and Servier shall enter into good faith
negotiations on an exclusive basis for a period of one hundred and twenty (120)
days to attempt to negotiate an Agreement for such Competing Product. If either
Servier does not provide such written notice within thirty (30) days or the
Parties fail execute an Agreement for such Competing Product within one hundred
and twenty (120) days of the Competing Product ROFN Election Notice, then
Sorrento shall be free to enter into a partnering agreement with a Third Party,
provided that such partnering agreement shall not be at economic terms less
favorable to Sorrento than the latest terms offered by Servier.

42

--------------------------------------------------------------------------------

 

ARTICLE 12.INDEMNIFICATION; INSURANCE  

Section 12.1Sorrento Indemnity.  Sorrento shall defend, indemnify and hold
harmless Servier and its Affiliates and their respective directors, officers,
agents, representatives, successors, permitted assignees and employees
(collectively, the “Servier Indemnitees”) from and against any and all
liabilities, losses, costs, damages and expenses, including reasonable
attorneys’ fees (collectively, “Damages”), incurred as a result of or arising
out of any claim, suit, action, demand or other proceeding made or brought by a
Third Party (each, a “Third Party Claim”) against one or more Servier
Indemnitees to the extent resulting from (a) the negligence, recklessness, or
intentional wrongful acts or omissions of Sorrento or its Affiliates or their
respective agents, representatives, consultants or independent contractors, in
connection with the performance by or on behalf of Sorrento of Sorrento’s
obligations or exercise of Sorrento’s rights under this Agreement,  (b) any
breach by Sorrento of any representation or warranty, set forth in ARTICLE 11 of
this Agreement, or (c) the research, discovery, Development, use, manufacture,
handling, storage, transfer of the Sorrento Contribution by Sorrento or any of
its Affiliates or any of the foregoing’s respective agents, representatives,
consultants and independent contractors prior to the Effective Date; except, in
any such case, to the extent such Damages are reasonably primarily attributable
to any negligence, recklessness, willful misconduct or breach of this Agreement
by Servier or a Servier Indemnitee (other than any breach by Servier or a
Servier Indemnitee that primarily resulted from Sorrento’s or its Affiliates’ or
their respective agents’, representatives’, consultants’ or independent
contractors’ breach of this Agreement).  

Section 12.2Servier Indemnity. Servier shall defend, indemnify and hold harmless
Sorrento and its Affiliates and their respective directors, officers, agents,
representatives, permitted successors, permitted assignees and employees
(collectively, the “Sorrento Indemnitees”) from and against any and all Damages
incurred as a result of or arising out of any Third Party Claim made or brought
against one or more Sorrento Indemnitees to the extent resulting from (a) the
negligence, recklessness, or intentional wrongful acts or omissions of Servier
or its Affiliates or their respective agents, representatives, consultants or
independent contractors, in connection with the performance by or on behalf of
Servier of Servier’s obligations or exercise of Servier’s rights under this
Agreement, (b) any breach by Servier or its Affiliates or their respective
agents, representatives, consultants or independent contractors of any
representation or warranty set forth in ARTICLE 11 of this Agreement, or (c)
use, Development, Manufacturing, Commercialization, handling, storage, labeling
or transfer of any Product by Servier or any of its Affiliates or Sublicensees
or any of the foregoing’s respective agents, representatives, consultants, and
independent contractors, or Servier’s customers; except, in any such case, to
the extent such Damages are reasonably primarily attributable to any negligence,
recklessness, willful misconduct or breach of this Agreement by Sorrento or a
Sorrento Indemnitee (other than any breach by Sorrento or a Sorrento Indemnitee
that primarily resulted from Servier’s or its Affiliates’ or their respective
agents’, representatives’, consultants’ or independent contractors’ breach of
this Agreement).

Section 12.3Indemnification and Defense Procedures.

12.3.1Notice of Claim.  All claims for indemnification or defense by a Party as
provided herein shall be made solely by the Party seeking indemnification or
defense of a Third Party Claim or remedies for any Damages (the “Indemnified
Party”).  The Indemnified Party shall

43

--------------------------------------------------------------------------------

 

give written notice of the same to the other Party (the “Indemnifying Party”)
reasonably promptly after the assertion against the Indemnified Party of any
Third Party Claim or fact in respect of which the Indemnified Party intends to
base a claim for indemnification hereunder (a “Claim Notice”), provided,
however, that failure or delay to provide such Claim Notice shall not affect the
Indemnifying Party’s indemnification or defense obligations, except to the
extent such failure materially and adversely affects the ability to defend such
claim.  Each Claim Notice must contain a description of the Third Party Claim
and the nature and amount of any Damages (to the extent that the nature and
amount of such Damages is known at such time).  The Indemnified Party shall
furnish promptly to the Indemnifying Party copies of all notices, papers,
correspondence, communications and official documents (including court papers)
previously received or sent and thereafter that the Indemnified Party continues
to receive or send in respect of any such Third Party Claim. 

12.3.2Assumption of Defense. To the extent permitted by Laws, the Indemnifying
Party shall assume the defense and handling of such Third Party Claim, at the
Indemnifying Party’s sole expense in accordance to Section 12.3.3.

12.3.3Indemnification Procedure.  In assuming the defense of any Third Party
Claim, the Indemnifying Party: (a) shall act diligently and in good faith with
respect to all matters relating to the defense, settlement or disposition of
such Third Party Claim as the defense, settlement or disposition relates to the
Indemnified Party; (b) may, at its own cost, appoint as counsel in connection
with conducting the defense and handling of such Third Party Claim any law firm
or counsel reasonably selected by the Indemnifying Party and reasonably
acceptable to the Indemnified Party; (c) keep the Indemnified Party informed of
the status of such Third Party Claim; (d) shall have the right to settle the
Claim on any terms the Indemnifying Party chooses, subject to prior notification
to the Indemnified Party; provided that the Indemnifying Party shall not settle
or otherwise resolve any Third Party Claim which could lead to liability or
create any financial or other obligation on the part of the Indemnified Party
for which the Indemnified Party is not entitled to indemnification hereunder or
which admits any wrongdoing or responsibility for the claim on behalf of the
Indemnified Party, without prior written consent of the Indemnified Party, which
may not be unreasonably withheld or delayed.  The Indemnified Party shall
reasonably cooperate with the Indemnifying Party in its defense of any Third
Party Claim for which the Indemnifying Party has assumed the defense in
accordance with this Section 12.3.3, and shall have the right (at its own
expense) to be present in person or through counsel at all legal proceedings
giving rise to the right of indemnification.

12.3.4Indemnified Party Right to Participate. If the Indemnifying Party fails to
conduct the defense and handling of any Third Party Claim in good faith or if
the Third Party Claim seeks non-monetary relief, (a) the Indemnified Party may
at the Indemnifying Party’s expense, select counsel reasonably acceptable to the
Indemnifying Party in connection with conducting the defense and handling of
such Third Party Claim and defend against, and consent to the entry of any
judgment or enter into any settlement with respect to the Third Party Claim in
any manner the Indemnified Party may deem reasonably appropriate (and the
Indemnified Party shall regularly inform the Indemnifying Party of the status of
such Claim and consult with the Indemnifying Party but shall have no obligation
hereunder to obtain any consent from, the Indemnifying Party in connection
therewith, except that the Indemnified Party shall not settle such Third Party
Claim without the prior written consent of the Indemnifying Party, which consent
shall

44

--------------------------------------------------------------------------------

 

not be unreasonably withheld or delayed); and (b) the Indemnifying Party shall
remain responsible to indemnify the Indemnified Party as provided in this
Section 12.3.4.  If the Indemnified Party elects to defend or handle such Third
Party Claim in accordance with this Section 12.3.4, the Indemnifying Party shall
cooperate with the Indemnified Party, at the Indemnified Party’s request but at
no expense to the Indemnified Party, and shall be entitled to participate in the
defense and handling of such Third Party Claim with its own counsel and at its
own expense. 

Section 12.4Insurance.  During the Term and thereafter for a period of five (5)
years, each Party shall procure and maintain adequate insurance coverage with
international reputable company or a program of self-insurance (which shall be
of types and amounts sufficient to cover the liabilities hereunder, contingent
or otherwise of such Party and its Affiliates). It is understood that such
insurances shall not be construed to create a limit of either Party’s liability
with respect to its indemnification obligations under this Section 12.4.  Each
Party shall provide the other Party with written evidence of such insurance upon
request.  Each Party shall provide the other Party with written notice at least
thirty (30) days prior to the cancellation, non-renewal or material change in
the insurance coverage.

Section 12.5Disclaimer of Liability.  IN NO EVENT SHALL EITHER PARTY OR ANY OF
ITS RESPECTIVE AFFILIATES AND THEIR RESPECTIVE OFFICERS, DIRECTORS AND EMPLOYEES
BE LIABLE UNDER THIS AGREEMENT FOR SPECIAL, INDIRECT, PUNITIVE, INCIDENTAL OR
CONSEQUENTIAL DAMAGES (INCLUDING INDIRECT LOST PROFIT AND INDIRECT LOST
OPPORTUNITIES) SUFFERED BY THE OTHER PARTY UNDER THIS AGREEMENT, WHETHER IN
CONTRACT, WARRANTY, TORT, NEGLIGENCE OR OTHERWISE, OTHER THAN IF SUCH DAMAGES
ARE PAYABLE TO A THIRD PARTY AND INDEMNIFIABLE BY A PARTY PURSUANT TO THIS
AGREEMENT. NOTWITHSTANDING THE FOREGOING, THIS DISCLAIMER DOES NOT APPLY TO (A)
STRICT LIABILITY OR DAMAGES CAUSED BY INTENTIONAL ACTS WHEREVER THE RESTRICTION
OF LIABILITY IS EXCLUDED MANDATORY GERMAN LAW, (B) THE INDEMNIFICATION
OBLIGATIONS OF A PARTY UNDER ARTICLE 12 OR (C) LIABILITY OR DAMAGES RESULTING
FROM A BREACH OF CONFIDENTIALITY OBLIGATIONS OF A PARTY UNDER ARTICLE 10.  

ARTICLE 13.TERM AND TERMINATION

Section 13.1Term. The term of this Agreement (the “Term”) will commence on the
Effective Date and will extend, unless this Agreement is terminated earlier in
accordance with Section 13.2, on a Product-by-Product and country-by-country
basis, until such time as the Royalty Term with respect to the sale of such
Product in such country expires.  Upon expiration of the Royalty Term with
respect to a Product and country, the licenses granted by Sorrento to Servier
under this Agreement with respect to such Product shall remain in effect as
granted in accordance with this Agreement, shall become irrevocable, fully
paid-up and royalty-free licenses and shall last as long as Servier intends to
Develop or Commercialize a Product.

Section 13.2Termination.  Notwithstanding anything in this Agreement or
elsewhere to the contrary, this Agreement may be terminated as follows:

45

--------------------------------------------------------------------------------

 

13.2.1Termination for Material Breach.  Either Party shall have the right to
terminate this Agreement in the event the other Party has materially breached or
defaulted in the performance of any of its material obligations hereunder which
breach or default is material in the overall context of the Agreement, and such
breach has continued for  * days after written notice thereof was provided to
the breaching Party by the non-breaching Party which clearly describes the
remedies that the non-breaching Party intends to apply should the breach remain
uncured. Any such termination shall become effective at the end of such * day
period if, prior to the expiration of the * day period, (a) the breaching Party
has not cured any such breach or default or (b) with respect to a breach of
Commercially Reasonable Efforts obligations to Develop or Commercialize the
Product, has not communicated to the non-breaching Party a remediation plan
reasonably designed to cure such breach or default within a reasonable period of
time.  If the allegedly breaching Party disputes the breach and provides written
notice of that dispute to the other Party, the matter shall be addressed under
the dispute resolution provisions in Section 14.2.1, and the notifying Party may
not terminate this Agreement until it has been finally determined under Section
14.2.1 that the Agreement was materially breached as described above and the
breaching Party does not cure the breach within * days of the arbitration award
under Section 14.2.1 below. 

13.2.2Termination by Mutual Consent. This Agreement may be terminated by the
mutual written consent of the Parties.

13.2.3Termination by Servier for Convenience. Servier may terminate this
Agreement (a) in its entirety or (b) with respect to one or more Products on a
country-by-country basis, in each case by providing * days’ prior written notice
to Sorrento, specifying in such notice which Product or countries the
termination applies to, with such termination being effective upon the end of
such * notice period.

13.2.4Termination for Insolvency. Either Party may terminate this Agreement if,
at any time, the other Party will file in any court or agency pursuant to any
statute or regulation of any state or country, a petition in bankruptcy or
insolvency or for the appointment of a receiver or trustee of the Party or of
substantially all of its assets, or if the other Party proposes a written
agreement of composition or extension of substantially all of its debts, or if
the other Party will be served with an involuntary petition against it, filed in
any insolvency proceeding, and such petition will not be dismissed within * days
after the filing thereof, or if the other Party will propose or be a party to
any dissolution or liquidation, or if the other Party will make an assignment of
substantially all of its assets for the benefit of creditors.  Upon the
bankruptcy of any Party, the non-bankrupt Party will further be entitled to a
complete duplicate of, or complete access to, any such intellectual property,
and such, if not already in its possession, will be promptly delivered to the
non-bankrupt Party, unless the bankrupt Party elects to continue, and continues,
to perform all of its obligations under this Agreement.

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

46

--------------------------------------------------------------------------------

 

13.2.5Termination by Servier for Safety. Servier may terminate this Agreement
(a) in its entirety or (b) with respect to one or more Products on a
country-by-country basis, immediately upon written notice to Sorrento, such
Product shows significant safety issue in humans. For purposes of this Section
13.2.5, “safety issue” means it is Servier’s reasonable and good faith belief,
that there is an unacceptable risk for harm in humans based upon: (i)
pre-clinical safety data, including data from animal toxicology studies; or (ii)
the observation of a serious adverse effect in humans after a Product has been
administered to or taken by humans, such as during a clinical trial or after the
launch of such Product. 

Section 13.3License Termination. If, during the Term, Servier or its Affiliate
institutes or actively participates as an adverse party in any action, suit or
other proceeding in the relevant Territory to invalidate or limit the scope of
any Sorrento Contribution Patent Rights claim or obtain a ruling that any
Sorrento Contribution Patent Rights claim is unenforceable or not patentable or
that any Products would not, but for the licenses granted hereunder, infringe
one or more claims of any Sorrento Contribution Patent Rights (a “Patent
Challenge”), Sorrento has the right to immediately terminate this Agreement with
notice to Servier. Servier shall include similar provisions in all sublicenses
permitted under Section 2.4 referring to the termination of such sublicenses in
case of Patent Challenge by a Sublicensee.

Section 13.4Effects of Termination.

13.4.1In the event of any termination of this Agreement in its entirety or with
respect to any given Product (a) by Sorrento pursuant to Section 13.2.1
(Material Breach by Servier), Section 13.3 (License Termination), or Section
13.2.4 (Servier Insolvency), (b) by Servier for convenience pursuant to Section
13.2.3 or for safety pursuant to Section 13.2.5 or (c) by the Parties pursuant
to Section 13.2.2 (Mutual Agreement):

13.4.1.(a)at Sorrento’s request, Servier will return to Sorrento or destroy (and
certify such destruction to Sorrento), at Sorrento’s option, all Sorrento’s
Confidential Information related to the terminated Product and Sorrento Know-How
(provided that Servier shall be entitled to retain one (1) copy for archival and
compliance purposes, and as required by applicable Law or regulatory
requirement);

13.4.1.(b)Sorrento shall have the right to acquire some or all of the inventory
of the terminated Product, as requested by Sorrento, in the possession of
Servier and its Affiliates as of the date of such termination, provided that, if
Sorrento so acquires any or all such inventory, Sorrento shall reimburse Servier
the cost incurred by Servier for such inventory;

13.4.1.(c)except in case of termination for safety issue pursuant to Section
13.2.5, the Parties shall cooperate to promptly transfer ownership of all
regulatory filings and Regulatory Approvals (including any such filings and
approvals related to manufacturing) to the extent permitted by applicable Laws,
and responsibility for regulatory communication held by Servier to
Sorrento.  Unless otherwise required by any applicable Law or regulation or
requested by Sorrento, the foregoing assignment (or availability) shall be made
within * days after the effective date of any termination;

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

47

--------------------------------------------------------------------------------

 

13.4.1.(d)all licenses and sublicenses granted by Sorrento to Servier hereunder
shall terminate, provided however that they will continue solely to enable
Servier to (i) complete sales of Products for any purchase orders that were in
place prior to the effective date of termination and (ii) sell off any existing
inventory of Products that Sorrento does not purchase pursuant to subsection
13.4.1.(b); 

13.4.1.(e)if the terminated Product is the Initial Product or a Sorrento
Additional Anti-PD-1 Product, to the extent requested by Sorrento and except in
case of termination for safety pursuant to Section 13.2.5, if requested by
Sorrento, Servier shall enter into an exclusive license agreement whereby
Servier grants to Sorrento a royalty bearing license based on * of net sales of
the terminated Product, with the right to sublicense, under Servier IP that is
necessary to further Develop, Manufacture and Commercialize the terminated
Products, at terms and conditions, including financial terms and adequate
indemnities to be agreed upon.  Alternatively, Servier may elect in its sole
discretion to assign all or part of such Servier IP to Sorrento at a price
payable by Sorrento, equal to * of Net Sales of the terminated Product; and

13.4.1.(f)the Parties will discuss in good faith the wind-down or transfer to
Sorrento of any ongoing Clinical Trials or any ongoing pre-clinical studies for
the terminated Products currently being conducted by or on behalf of Servier or
its Affiliates at the time of termination; provided that Servier shall have no
obligation to continue such activities following the termination effective date
and if the continuation of any Clinical Trials is required after the termination
effective date, Servier may continue them at Sorrento’s costs.

13.4.2In the event of any termination of this Agreement in its entirety or with
respect to any given Product by Servier pursuant to Section 13.2.1 (Material
Breach by Sorrento), without prejudice to any other remedies available to
Servier, all licenses and sublicenses granted by Sorrento to Servier hereunder
shall become irrevocable and shall last as long as Servier intends to Develop or
Commercialize such Product and all payments obligations set forth in ARTICLE 8
will survive for the term contemplated therein but will be reduced by *.  All
other obligations under this Agreement with regard to such Product shall cease
upon termination, subject to the survival provision set forth in Section
13.5.2.  

13.4.3Transition. In the event of termination in accordance with Section 13.2.1
or Section 13.2.2, the non-terminating Party shall use diligent efforts to
cooperate with the terminating Party or its subcontractors at the terminating
Party’s cost (except in case of termination by either Party for breach by the
other Party pursuant to Section 13.2.1) to effect a smooth and orderly
transition of the information and materials necessary to enable the development
and commercialization of the terminated Product in accordance with the terms set
forth in this Section 13.4.

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

48

--------------------------------------------------------------------------------

 

13.4.4Rights in Bankruptcy.  All licenses granted under this Agreement are, and
shall otherwise be deemed to be, for purposes of Section 365(n) of the United
States Bankruptcy Code, licenses of rights to “intellectual property” as defined
under Section 101(35A) of the U.S. Bankruptcy Code.  Each Party, as licensee of
such rights under this Agreement, shall retain and may fully exercise all of its
rights and elections under the United States Bankruptcy Code.  In the event of
the commencement of a bankruptcy proceeding by or against a Party under the
United States Bankruptcy Code (the “Insolvent Party”), the other Party shall be
entitled to a complete duplicate of (or complete access to, as appropriate)
certain Know-How licensed to it under this Agreement and all embodiments of
such  Know-How, provided that, Sorrento shall not be required to provide any
duplicate copies and embodiments of Sorrento Know-How to Servier so long as
Sorrento has already provided Sorrento Know-How it is required to provide to
Servier under this Agreement, and, if not already in its possession, shall be
promptly delivered to it (a) upon any such commencement of a bankruptcy
proceeding upon its written request therefore, unless the Insolvent Party
continues to perform all of its obligations under this Agreement, or (b) if not
delivered or granted under (a) above, following the rejection of this Agreement
by or on behalf of the Insolvent Party upon written request therefore by the
other Party.  

13.4.5SPV. If Sorrento’s Debt to Equity Ratio for any Calendar Quarter during
the Term exceeds * as of the last day of any such Calendar Quarter, then, within
* after the last day of such Calendar Quarter and each Calendar Quarter
thereafter, Sorrento shall deliver a report to Servier setting forth the
calculation of its Debt to Equity Ratio in the form attached hereto as Schedule
13.4.5(a) as of the last day of the applicable Calendar Quarter and then, *
until Sorrento’s Debt to Equity Ratio becomes less than or equal to * or
Sorrento transfers the Sorrento Core IP to the SPV pursuant to this Section
13.4.5 in a form satisfactory to Servier. If * after Sorrento delivers the first
report to Servier pursuant to the foregoing sentence, the Debt to Equity Ratio
still exceeds *, Sorrento will transfer all Sorrento Core IP to a newly formed
entity (the “SPV”) within * thereafter. The SPV shall comply with the conditions
set forth in Schedule 13.4.5(b), and Sorrento shall cause the SPV to enter into
a license to Servier with the same rights and obligations as those of this
Agreement, which shall enter into effect upon transfer of the Sorrento Core IP
to the SPV. Sorrento shall represent that the SPV has no activity or liability
other than as permitted in Schedule 13.4.5(b) and otherwise satisfies the
conditions stated therein. If and until Sorrento fails to satisfy its transfer
obligation pursuant to this Section 13.4.5, Servier shall be entitled to suspend
all payments otherwise due to Sorrento pursuant to this Agreement.  

Accrued Payment Pending Termination and Survival

13.5.1

Payment Obligations. The termination or expiration of this Agreement shall not
affect any payment of any debts or obligations accruing prior to such date of
termination or expiration.  For the avoidance of doubt, payment of any
Development Milestones or Sales Milestone Payments by Servier as set forth in
Section 8.2 and Section 8.3 will be due on milestones achieved during the period
between any notice of termination under Section 13.2 and Section 13.3 the
effective date of termination, as accrued.

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.

49

--------------------------------------------------------------------------------

 

13.5.2Survival. The provisions of ARTICLE 1, Section 2.4 (last four sentences),
Section 2.5, Section 2.8, ARTICLE 8, Section 9.1, Section 9.2.2 (first two
sentences), Section 9.2.3, Section 9.4 (first sentence), ARTICLE 10, Section
11.2 (last sentence), Section 11.3, Section 11.4, ARTICLE 12, Section 13.4
(except for Section 13.4.5), Section 13.5, and ARTICLE 14 will survive the
expiration or any termination of this Agreement for any reason, in accordance
with their respective terms and conditions, and for the respective duration
stated therein, and where no duration is stated, will survive indefinitely.  In
addition, any Section that is referred to in the above listed Sections shall
survive solely for the interpretation or enforcement of the latters. 

ARTICLE 14.MISCELLANEOUS

Section 14.1Public Announcements. Except where otherwise expressly permitted
hereunder, neither Party will make any public announcement of any information
regarding this Agreement or any activities under this Agreement without the
prior written approval of the other Party, which approval will not be
unreasonably withheld or delayed.  Each Party will submit to the other Party any
proposed announcements at least thirty (30) days prior to the intended date of
publication of such announcement to permit review and approval.

Section 14.2Dispute Resolution.

14.2.1Arbitration.  In the event a dispute arises (each, a “Dispute”), the
Alliance Managers will attempt in good faith to resolve such Dispute, failing
which either Party may cause such Dispute to be referred to the Executive
Officers for resolution.  The Executive Officers shall attempt in good faith to
resolve such Dispute by unanimous consent.  If the Executive Officers cannot
resolve such Dispute within thirty (30) days of the matter being referred to
them, then either Party may submit such Dispute to arbitration for final
resolution by arbitration request (the “Arbitration Request”) under the Rules of
Arbitration of the International Chamber of Commerce (the “Rules”) by three (3)
arbitrators appointed in accordance with the said Rules (each such arbitration,
an “Arbitration”).  Each Arbitration will be conducted in English and all
foreign language documents shall be submitted in the original language and, if
so requested by any arbitrator or Party, shall also be accompanied by a
translation into English.  The place of arbitration shall be Geneva,
Switzerland.  The arbitrators in any Arbitration shall enforce and not modify
the terms of this Agreement.  The award of the arbitrators shall be final and
binding on each Party and its respective successors and assigns.  All costs and
expenses of any Arbitration, including reasonable attorneys’ fees and expenses
and the administrative and arbitrator fees and expenses, shall be borne by the
Parties as determined by the arbitrators.

14.2.2Confidentiality. Except to the limited extent necessary to comply with
applicable Law, legal process, or a court order or to enforce a final settlement
agreement or secure enforcement or vacatur of the arbitrators’ award, the
Parties agree that the existence, terms and content of any Arbitration, all
information and documents disclosed in any Arbitration or evidencing any
arbitration results, award, judgment or settlement, or the performance thereof,
and any allegations, statements and admissions made or positions taken by either
Party in any Arbitration shall be treated and maintained in confidence and are
not intended to be used or disclosed for any other purpose or in any other
forum.

14.2.3Communications with Internal Counsel. In the course of the negotiation and
implementation of this Agreement and the resolution of any disputes,
investigations, administrative or other proceedings relating thereto, each Party
will call upon the members of its

50

--------------------------------------------------------------------------------

 

internal legal department to provide advice to such Party and its directors,
employees and agents on legal matters.  Notwithstanding any rights to the
contrary under applicable procedural or substantive rules of law, each Party
agrees not to request, produce or otherwise use any such communications between
members of its legal department and directors, employees or agents in connection
with any such disputes, investigations, administrative or other proceedings, to
the extent such communications, if they had been exchanged between such Party
and external attorneys, would have been covered by legal privilege and not
disclosable. 

Section 14.3Governing Law. This Agreement and any dispute arising from the
performance or breach hereof will be governed by and construed and enforced in
accordance with the Laws of Germany, excluding its rules of conflict of laws.

Section 14.4Assignment. This Agreement will not be assignable by either Party to
any Third Party without the written consent of the other Party hereto.
Notwithstanding the foregoing, each Party may assign this Agreement, without the
consent of the other Party, to an Affiliate or to a Third Party in connection
with the sale of transfer of all or substantially all of the assets to which
this Agreement pertains. Any assignment in violation of this provision is void
and without effect.

Section 14.5Binding Agreement. This Agreement, and the terms and conditions
hereof, will be binding upon and will inure to the benefit of the Parties and
their respective successors, heirs, administrators and permitted assigns.

Section 14.6Force Majeure. Except for payment obligations under this Agreement,
no Party will be held liable or responsible to the other Party nor be deemed to
be in default under, or in breach of any provision of, this Agreement for
failure or delay in fulfilling or performing any obligation of this Agreement
when such failure or delay is due to force majeure, and without the fault or
negligence of the Party so failing or delaying. For purposes of this Agreement,
“force majeure” is defined as causes beyond the control of the Party, including,
without limitation, acts of God; Laws of any government; war; civil commotion;
destruction of production facilities or materials by fire, flood, earthquake,
explosion or storm; labor disturbances; epidemic; and failure of public
utilities or common carriers. In the event of force majeure, Sorrento or
Servier, as the case may be, will immediately notify the other Party of such
inability and of the period for which such inability is expected to continue.
The Party giving such notice will thereupon be excused from such of its
obligations under this Agreement as it is thereby disabled from performing for
so long as such Party is so disabled, up to a maximum of ninety (90) days, after
which time the Party not affected by the force majeure may terminate this
Agreement. To the extent possible, each Party will use reasonable efforts to
minimize the duration of any force majeure.

Section 14.7Notices. Any notice or request required or permitted to be given
under or in connection with this Agreement will be deemed to have been
sufficiently given if in writing and personally delivered or sent by certified
mail (return receipt requested), facsimile transmission (receipt verified),
email or overnight express courier service (signature required), prepaid, to the
Party for which such notice is intended, at the address set forth for such Party
below:

If to Sorrento:

Sorrento Therapeutics, Inc.

9380 Judicial Drive

51

--------------------------------------------------------------------------------

 

San Diego, CA 92121

Attention: CEO

Facsimile: +1 858 210 3759

E-Mail: hji@sorrentotherapeutics.com

 

With a copy to:

Sorrento Therapeutics, Inc.

9380 Judicial Drive

San Diego, CA 92121

Attention: Legal Department

Facsimile: +1 858 210 3759

E-Mail: legal@sorrentotherapeutics.com

 

With copies to:

If to Servier:

Les Laboratoires Servier

50 rue Carnot

92284 Suresnes Cedex

France

Attention: Alliance Management Director & US Licenses

Facsimile: +33 1 55 72 54 66

Email: mail.alliance.management@Servier.com

 

With a copy to:

Attention: Director Contract Department

Les Laboratoires Servier

50 rue Carnot

92284 Suresnes Cedex

France

 

or to such other address for such Party as it will have specified by like notice
to the other Parties, provided that notices of a change of address will be
effective only upon receipt thereof. If delivered personally or by facsimile
transmission, the date of delivery will be deemed to be the date on which such
notice or request was given. If sent by overnight express courier service, the
date of delivery will be deemed to be the next business day after such notice or
request was deposited with such service. If sent by certified mail, the date of
delivery will be deemed to be the third (3rd) day after such notice or request
was deposited with the postal service. If sent by email, the date of delivery
will be deemed to be the day that the Party giving notice receives electronic
confirmation of sending from its email provider.

52

--------------------------------------------------------------------------------

 

Section 14.8Waiver. Neither Party may waive or release any of its rights or
interests in this Agreement except in writing. The failure of either Party to
assert a right hereunder or to insist upon compliance with any term or condition
of this Agreement will not constitute a waiver of that right or excuse a similar
subsequent failure to perform any such term or condition. No waiver by either
Party of any condition or term in any one or more instances will be construed as
a continuing waiver of such condition or term or of another condition or term. 

Section 14.9Severability. If any provision hereof should be held invalid,
illegal or unenforceable in any jurisdiction, the Parties will negotiate in good
faith a valid, legal and enforceable substitute provision that most nearly
reflects the original intent of the Parties and all other provisions hereof will
remain in full force and effect in such jurisdiction and will be liberally
construed in order to carry out the intentions of the Parties hereto as nearly
as may be possible. Such invalidity, illegality or unenforceability will not
affect the validity, legality or enforceability of such provision in any other
jurisdiction.

Section 14.10Entire Agreement. This Agreement, including the schedules and
exhibits hereto, sets forth all the covenants, promises, agreements, appendices,
warranties, representations, conditions and understandings between the Parties
hereto and supersedes and terminates all prior agreements and understandings
between the Parties relating to the subject matter hereof. There are no
covenants, promises, agreements, warranties, representations, conditions or
understandings, either oral or written, between the Parties relating to the
subject matter hereof other than as set forth herein and therein. No subsequent
alteration, amendment, change or addition to this Agreement will be binding upon
the Parties hereto unless reduced to writing and signed by the respective
authorized officers of the Parties. To the extent of any conflict between the
terms of this Agreement and the R&D Agreement, the terms of this Agreement shall
govern.

Section 14.11Independent Contractors. Nothing herein will be construed to create
any relationship of employer and employee, agent and principal, partnership or
joint venture between the Parties. Each Party is an independent contractor.
Neither Party will assume, either directly or indirectly, any liability of or
for the other Party. Neither Party will have the authority to bind or obligate
the other Party nor will either Party represent that it has such authority.

Section 14.12Headings. Headings used herein are for convenience only and will
not in any way affect the construction of or be taken into consideration in
interpreting this Agreement.

Section 14.13Construction of Agreement. The terms and provisions of this
Agreement represent the results of negotiations between the Parties and their
representatives, each of which has been represented by counsel of its own
choosing, and neither of which has acted under duress or compulsion, whether
legal, economic or otherwise. Accordingly, the terms and provisions of this
Agreement will be interpreted and construed in accordance with their usual and
customary meanings, and each of the Parties hereto hereby waives the application
in connection with the interpretation and construction of this Agreement of any
rule of Law to the effect that ambiguous or conflicting terms or provisions
contained in this Agreement will be interpreted or construed against the Party
whose attorney prepared the executed draft or any earlier draft of this
Agreement.  The definitions of the terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The Parties each acknowledge that they have had the advice

53

--------------------------------------------------------------------------------

 

of counsel with respect to this Agreement, that this Agreement has been jointly
drafted, and that no rule of strict construction shall be applied in the
interpretation hereof.  Unless the context requires otherwise: (a) the words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”; (b) any reference to any applicable Law herein
shall be construed as referring to such applicable Law as from time to time
enacted, repealed or amended; (c) any reference herein to any person shall be
construed to include the person’s permitted successors and assigns; (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof; (e) all references herein to Articles, Sections, or Schedules,
unless otherwise specifically provided, shall be construed to refer to Articles,
Sections or Schedules of this Agreement; (f) provisions that require that a
Party, the Parties or any Committee hereunder “agree”, “consent” or “approve” or
the like shall require that such agreement, consent or approval be specific and
in writing, whether by written agreement, electronic mail, letter, approved
minutes or otherwise (but excluding instant messaging); (g)  the term “or” shall
be interpreted in the inclusive sense commonly associated with the term “and/or”
and (h) the words “will” and “shall” will have the same meaning in this
Agreement. This Agreement has been executed in English, and the English version
of this Agreement shall control. 

Section 14.14Compliance with Applicable Law. Each Party’s obligations under this
Agreement shall be subject to such Party’s compliance with Law applicable to its
performance and its other obligations under the Agreement (including any
anti-corruption, export control, environmental, hazardous substance, and data
privacy and security Laws).

Section 14.15Counterparts. This Agreement may be signed in counterparts, each
and every one of which will be deemed an original, notwithstanding variations in
format or file designation which may result from the electronic transmission,
storage and printing of copies of this Agreement from separate computers or
printers. Facsimile signatures will be treated as original signatures.




54

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this License and Collaboration
Agreement to be executed by their duly authorized representatives.

 

For Sorrento Therapeutics, Inc.

 

For Les Laboratoires Servier

 

 

 

 

 

By:

 

 

By:

 

Name: 

Henry Ji

 

Name: 

Christian Bazantay

Title:

President and CEO

 

Title:

Proxy

 

 

 

By:

 

 

 

 

Name:

Eric Falcand

 

 

Title:

Proxy

 

 

 

 

 

For Institut de Recherches Internationales Servier

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

Emmanuel Canet

 

 

 

Title:

Proxy

 

 

 

 

 

 

55

--------------------------------------------------------------------------------

 

Schedule 2.6.1: Documents Subject to the Initial Transfer

*

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.




 

--------------------------------------------------------------------------------

 

 

Schedule 6.2.1(a): Sorrento Deliverables

Supply Obligation for Pre-clinical studies

 

 

1/ Pre-clinical samples of the Initial Products for the 4 weeks toxicology
study:

 

*

 

2/ Certificates of analysis

 

At Initial Product delivery (target: *) to start the 4 week study:

 

*

 

3/*

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.




 

--------------------------------------------------------------------------------

 

 

 

Schedule 6.2.1(b): *Terms and Conditions

Clinical Supply Terms For GS Xceed™ Gene Expression System

 

 

The GS Xceed™ System Commercial License Terms

 

Commercial license is required per product before start of clinical trials

 

Commercial terms linked to manufacturing source:

 

 

·

* manufactures

 

a.

No license fees

 

b.

*% royalty on net sales

 

 

·

Customer or Strategic Partner manufactures

 

a.

*k per annum upon Phase 1 OR *k per annum due from Phase 2

 

b.

*% royalty on net sales

 

 

·

3rd Party CMO manufactures

 

a.

*k per annum and

 

b.

*% royalty on net sales

 

Term

 

·

Royalties to patent expiry then *% reduction for know-how

 

*

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.




 

--------------------------------------------------------------------------------

 

Schedule 11.2: *

*

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.




 

--------------------------------------------------------------------------------

 

Schedule 11.2.3(a): Owned Sorrento Contribution Patent Rights

 

The following patent applications:  

*

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.




 

--------------------------------------------------------------------------------

 

Schedule 13.4.5(a) – Form of Report Setting Forth the Calculation of Debt to
Equity Ratio

 

Quarter End Balance Sheet Date                                            

A)

Calculation of Debt

Sorrento’s total current liabilities                                            

+

 

Sorrento’s long term debt                                            

=

Total Debt                                            

A)

Total Debt                                            

B)

Total stockholder’s equity                                            

Debt to Equity Ratio = A / B =                                            

Requirement  - Less than or equal to *

In compliance:   Yes  /  No

CFO Signature                                            

 

[*]  Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission.  Confidential treatment has been
requested with respect to the omitted portion.




 

--------------------------------------------------------------------------------

 

 

Schedule 13.4.5(b) – SPV Conditions

The organizational documents of the SPV (the “Charter Documents”) shall contain
the following provisions:

1.

The SPV’s sole business and activity shall be to hold the Sorrento Core IP and
to perform its obligations and exercise its rights under the License and
Collaboration Agreement among  Les Laboratoires Servier SAS, Institut de
Recherches Internationales Servier and Sorrento Therapeutics, Inc. entered into
as of the Effective Date  (the “License Agreement”);

2.

The SPV shall not transfer or otherwise license any assets of the SPV that are
exclusively licensed under the License Agreement and not otherwise excepted
under the License Agreement except as and to the extent contemplated under the
License Agreement;

3.

The SPV shall not, to the fullest extent permitted by Law, engage in any
dissolution, liquidation, consolidation, merger, asset sale or transfer of
ownership interests other than any asset sale or transfer of ownership interests
in the ordinary course of its business;

4.

The SPV shall not (a) make loans, borrow money and issue evidences of
indebtedness or secure the same by mortgage, pledge, letter of credit, or other
lien on any assets of the SPV, unless the creditor or holder thereof expressly
agrees that upon the exercise of any of its rights or remedies all rights and
remedies of Sorrento under the License Agreement will be unaffected and that
such holder will not institute a bankruptcy proceeding against the SPV or join
in any petition seeking the same or (b) grant any guarantee, become obligated
for or pay the debts of any person or hold the credit of the SPV out as being
available to satisfy the obligations of any other person (nor indemnify any
person for losses resulting therefrom), nor have any of its obligations
guaranteed by any other person or hold the SPV out as responsible for the debts
of any other person or for the decisions or actions with respect to the business
and affairs of any other person, nor seek or obtain credit or incur any
obligation to any third party based upon the creditworthiness or assets of any
other person (i.e., other than based on the creditworthiness or assets of the
SPV) nor allow any person to do such things based on the credit of the SPV;

5.

The SPV shall at all times remain solvent and pay its debts and liabilities from
its assets as the same shall become due;

6.

The SPV shall not form, or cause to be formed, any subsidiaries;

7.

The SPV shall not commingle funds with any other entity;

8.

The SPV shall maintain accurate records, books of account and financial
statements disclosing that its assets are not available to pay creditors of any
of its affiliates;

9.

The SPV shall file its own tax returns, if any, as may be required under
applicable law, to the extent (1) not part of a consolidated group filing a
consolidated return or returns or (2) not treated as a division for tax purposes
of another taxpayer, and shall pay any taxes so required to be paid under
applicable Law.

 

--------------------------------------------------------------------------------

 

10.

The directors shall hold appropriate meetings to authorize all of the SPV’s
corporate actions, which meetings may be held by telephone conference call; 

11.

The SPV shall pay its own liabilities and expenses out of its own funds as the
same shall become due;

12.

The SPV shall hold itself out as a separate legal entity;

13.

The SPV shall maintain its valid existence as a limited liability company under
the laws of the Nevada;

14.

The SPV shall have its own directors, including an Independent Director at all
times who will be appointed by Sorrento as a member of the Board of Directors of
the SPV. The Independent Director can only be removed or replaced by
Sorrento.  In addition, the SPV shall create a special membership interest and
issue such interest (the “Special Interest”) to Sorrento.  The Special Interest
shall not be redeemable, but shall have no economic, informational, voting or
other rights, except for the voting rights specified below;

15.

The SPV shall act solely in its corporate name and through its duly authorized
directors, officers or agents in the conduct of its business, and shall conduct
its business so as not to mislead others as to the identity of the entity or
assets with which they are concerned.  Without limiting the generality of the
foregoing, all written and oral communications, including without limitation
letters, invoices, purchase orders, contracts, statements and loan applications,
shall be made solely in the SPV’s own name;

16.

The SPV shall direct creditors of the SPV to send invoices and other statements
of account of the SPV directly to the SPV and not to any affiliate and cause the
affiliates to direct their creditors not to send invoices and other statements
of accounts of such affiliate to the SPV;

17.

The SPV shall pay from its own bank accounts for accounting and payroll
services, rent, lease and other expenses (or the SPV’s allocable share of any
such amounts provided by one or more other affiliates) and not have such
operating expenses (or the SPV’s allocable share thereof) paid by any affiliate;

18.

The SPV’s resolutions, agreements and other instruments shall be maintained by
it as official records, separately identified and held apart from the records of
any affiliate;

19.

The SPV shall grant a first priority lien on the Sorrento Anti-PD-1
Patent  Rights that it holds in order to secure Sorrento’s damages in the event
that the License Agreement is terminated other than for Sorrento’s breach and
Sorrento’s rights and licenses under such Sorrento Anti-PD-1 Patent Rights are
not maintained.

20.

Notwithstanding any other provision that otherwise so empowers the SPV, any
member of the SPV (other than the Special Member), the Board, any Officer or any
other Person, neither the members nor the Board nor any Officer nor any other
Person shall be authorized or empowered, nor shall they permit the SPV, without
the prior unanimous written consent of the Special Member and the Board
(including the Independent Director), to take any Material Action, provided,
however, that the Board may not vote on, or authorize the taking of, any

 

--------------------------------------------------------------------------------

 

Material Action, unless there is the Independent Director then serving in such
capacity and it has given such Independent Director and the Special Member at
least 30 days prior notice thereof.  For purposes of the foregoing, “Material
Action” means to consolidate or merge the SPV with or into any Person, or sell
all or substantially all of the assets of the SPV (other than to a Qualifying
Person), or to institute proceedings to have the SPV be adjudicated bankrupt or
insolvent, or consent to the institution of bankruptcy or insolvency proceedings
against the SPV or file a petition seeking, or consent to, reorganization or
relief with respect to the SPV under any applicable federal or state law
relating to bankruptcy, or consent to the appointment of a receiver, liquidator,
assignee, trustee, sequestrator (or other similar official) of the SPV or a
substantial part of its property, or make any assignment for the benefit of
creditors of the SPV, or admit in writing the SPV’s inability to pay its debts
generally as they become due, or take action in furtherance of any such action,
or, to the fullest extent permitted by Law,  dissolve or liquidate the SPV.  For
the purposes hereof, a “Qualifying Person” means any Person that has expressly
affirmed all of Sorrento and its sublicensees’ right under the License Agreement
and that has instituted, with respect to the Sorrento Anti-PD-1 Patent Rights
the procedures specified herein prior to any merger with or transfer to such
person and any pharmaceutical company with gross revenue in excess of
$500,000,000. 

The Independent Director shall not have any fiduciary duties to the members, any
Director or any other Person; provided, however, the foregoing shall not
eliminate the implied contractual covenant of good faith and fair dealing.  To
the fullest extent permitted by Law,  the Independent Director shall not be
liable to the SPV, the members or any other Person bound by the Charter
Documents for breach of contract or breach of duties (including fiduciary
duties), unless the Independent Director acted in bad faith or engaged in
willful misconduct.  All right, power and authority of the Independent Director
shall be limited to the extent necessary to exercise those rights and perform
those duties specifically set forth herein.  No Independent Director shall at
any time serve as trustee in bankruptcy for any Affiliate of the
SPV.  Notwithstanding any other provision of this Agreement, the bankruptcy of a
member shall not cause such member to cease to be a member of the SPV and upon
the occurrence of such an event, the SPV shall continue without dissolution.

For the purposes hereof, a “Person” means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization, association, or any other entity.

All capitalized terms used herein but not defined herein shall have the meanings
assigned to such terms under the License Agreement.

 